Exhibit 10.19

EXECUTION VERSION

EXCLUSIVE CHANNEL PARTNER AGREEMENT

THIS EXCLUSIVE CHANNEL PARTNER AGREEMENT (the “Agreement”) is made and entered
into effective as of January 6, 2011 (the “Effective Date”) by and between
INTREXON CORPORATION, a Virginia corporation with offices at 20358 Seneca
Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and ZIOPHARM ONCOLOGY, INC.,
a Delaware corporation having its principal place of business at 1180 Avenue of
the Americas, 19th Floor, New York, NY 10036 (“ZIOPHARM”). Intrexon and ZIOPHARM
may be referred to herein individually as a “Party”, and collectively as the
“Parties.”

RECITALS

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the design and production of DNA vectors or their in vivo
expression; and

WHEREAS, ZIOPHARM now desires to become Intrexon’s exclusive channel partner
with respect to such technology for the purpose of developing the Cancer Program
(as defined herein), and Intrexon is willing to appoint ZIOPHARM as a channel
partner in such field under the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

1.1 “Affiliate” means, with respect to a particular Party, any other person or
entity that directly or indirectly controls, is controlled by, or is in common
control with such Party. As used in this Section 1.1, the term “controls” (with
correlative meanings for the terms “controlled by” and “under common control
with”) means the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities or other ownership interest of an entity, or the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise. Notwithstanding the foregoing, except as set forth in
Section 2.3(a), Third Security shall be deemed not to be an Affiliate of
Intrexon, and any other person, corporation, partnership, or other entity that
would be an Affiliate of Intrexon solely because it and Intrexon are under
common control by Randal J. Kirk or by investment funds managed by Third
Security or an affiliate of Third Security shall also be deemed not to be an
Affiliate of Intrexon.

1.2 “Allowable Expenses” means any of the following expenses incurred by
ZIOPHARM or an Affiliate of ZIOPHARM after the First Commercial Sale in the
Territory of a ZIOPHARM Product, in each case to the extent specifically
attributable to such ZIOPHARM Product and specifically attributable to the
Commercialization of such ZIOPHARM



--------------------------------------------------------------------------------

Product: (a) Cost of Goods Sold, (b) Marketing Expenses, (c) Distribution
Expenses, (d) Post-Launch Product R&D Expenses, and (e) Additional
Commercialization Expenses, in each case as such terms are defined and
calculated in this Article 1 and in Exhibit A.

1.3 “Applicable Laws” has the meaning set forth in Section 8.2(d)(xiii).

1.4 “Authorizations” has the meaning set forth in Section 8.2(d)(xiii).

1.5 “Blocking Third Party IP” has the meaning set forth in Section 3.7(a).

1.6 “Cancer Program” has the meaning set forth in Section 2.1.

1.7 “CC” has the meaning set forth in Section 2.2(b).

1.8 “Channel-Related Program IP” has the meaning set forth in Section 6.1(c).

1.9 “Claims” has the meaning set forth in Section 9.1.

1.10 “CMCC” has the meaning set forth in Section 2.2(b).

1.11 “Committees” has the meaning set forth in Section 2.2(a).

1.12 “Commercialize” or “Commercialization” means any activities directed to
marketing, promoting, distributing, importing for sale, offering to sell and/or
selling ZIOPHARM Products.

1.13 “Confidential Information” means each Party’s confidential information,
inventions, non-public know-how or non-public data disclosed pursuant to this
Agreement or any other confidentiality agreement between the Parties and shall
include, without limitation, manufacturing, marketing, financial, personnel and
other business information and plans, whether in oral, written, graphic or
electronic form.

1.14 “Control” means, with respect to a Patent or other intellectual property
right, that a Party owns or has a license to such right and has the ability to
grant a license or sublicense as provided for in this Agreement under such right
without violating the terms of any agreement or other arrangement with any Third
Party.

1.15 “CRC” has the meaning set forth in Section 2.2(b).

1.16 “Diligent Efforts” means, with respect to a Party’s obligation under this
Agreement, the level of efforts and resources reasonably required to diligently
develop, manufacture, and/or commercialize (as applicable) a ZIOPHARM Product in
a sustained manner, consistent with the efforts and resources a similarly
situated company working in the Field would typically devote to a product of
similar market potential, profit potential, strategic value and/or proprietary
protection, based on market conditions then prevailing. With respect to a
particular task or obligation, Diligent Efforts requires that the applicable
Party promptly assign responsibility for such task and consistently make and
implement decisions and allocate resources designed to advance progress with
respect to such task or obligation.

 

2



--------------------------------------------------------------------------------

1.17 “Equity Agreements” has the meaning set forth in Section 5.1.

1.18 “Excess Product Liability Costs” has the meaning set forth in Section 9.3.

1.19 “Executive Officer” means the Chief Executive Officer of the applicable
Party, or another senior executive officer of such Party who has been duly
appointed by the Chief Executive Officer to act as the representative of the
Party to resolve, as the case may be, (a) a Committee dispute, provided that
such officer is not a member of the applicable Committee and occupies a position
senior to the positions occupied by the applicable Party’s members of the
applicable Committee, or (b) a dispute described in Section 11.1.

1.20 “Existing Cancer Programs” has the meaning set forth in Section 2.1.

1.21 “FDA” has the meaning set forth in Section 8.2(d)(xiii).

1.22 “Field Infringement” has the meaning set forth in Section 6.3(b)

1.23 “Field” means the use of DNA administered to humans for expression of
anti-cancer effectors for the purpose of treatment or prophylaxis of cancer;
provided, however, that the Field does not include any therapies or other
medical interventions that are directed toward the treatment or prophylaxis of a
non-cancer disease or condition (e.g., infectious disease) unless the primary
reason for such treatment or prophylaxis is to prevent cancer. For the avoidance
of doubt, the Field excludes (a) the treatment or prophylaxis of cancer in
non-human animals and (b) the amelioration of symptoms or complications of
cancer, including side effects of other cancer treatments (as opposed to the
treatment of the cancer itself).

1.24 “First Commercial Sale” means, with respect to a ZIOPHARM Product and
country, the first sale to a Third Party of such ZIOPHARM Product in such
country after regulatory approval (and any pricing or reimbursement approvals,
if necessary) has been obtained in such country.

1.25 “Fully Loaded Cost” means the direct cost of the applicable good, product
or service plus indirect charges and overheads reasonably allocable to the
provision of such good, product or service in accordance with US GAAP.

1.26 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including without limitation,
databases, inventions, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures, and patent and other legal information or descriptions.

1.27 “Infringement” has the meaning set forth in Section 6.3(a).

 

3



--------------------------------------------------------------------------------

1.28 “Intrexon Channel Technology” means Intrexon’s technology directed towards
in vivo expression of effectors, including without limitation the technology
embodied in the Intrexon Materials and the Intrexon IP.

1.29 “Intrexon Indemnitees” has the meaning set forth in Section 9.2.

1.30 “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.

1.31 “Intrexon Know-How” means all Information (other than Intrexon Patents)
that (a) is Controlled by Intrexon as of the Effective Date or during the Term
and (b) is reasonably required or useful for ZIOPHARM to conduct the Cancer
Program. For the avoidance of doubt, the Intrexon Know-How shall include any
Information (other than Intrexon Patents) in the Channel-Related Program IP.

1.32 “Intrexon Materials” means the genetic code and associated gene constructs
used alone or in combination and such other proprietary reagents including but
not limited to plasmid vectors, virus stocks, and cells and cell lines (e.g.,
natural killer cells and dendritic cells), in each case that are reasonably
required or provided to ZIOPHARM to conduct the Cancer Program.

1.33 “Intrexon Patents” means all Patents that (a) are Controlled by Intrexon as
of the Effective Date or during the Term; and (b) are reasonably required or
useful for ZIOPHARM to conduct the Cancer Program. For the avoidance of doubt,
the Intrexon Patents shall include any Patent in the Channel-Related Program IP.

1.34 “Intrexon Trademarks” means those trademarks related to the Intrexon
Channel Technology that are established from time to time by Intrexon for use
across its channel partnerships.

1.35 “Inventions” has the meaning set forth in Section 6.1(b).

1.36 “IPC” has the meaning set forth in Section 2.2(b).

1.37 “JSC” has the meaning set forth in Section 2.2(b).

1.38 “Losses” has the meaning set forth in Section 9.1.

1.39 “Net Sales” means, with respect to any ZIOPHARM Product, the net sales of
such ZIOPHARM Product by ZIOPHARM or an Affiliate of ZIOPHARM (including without
limitation net sales of ZIOPHARM Product to a non-Affiliate sublicensee but not
including net sales by such non-Affiliate sublicensee), as determined in
accordance with US GAAP.

1.40 “Patents” means (a) all patents and patent applications (including
provisional applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, requests for continued
examination, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of the foregoing, and (c) any foreign or
international equivalents of any of the foregoing.

 

4



--------------------------------------------------------------------------------

1.41 “Product Profit” means Net Sales less Allowable Expenses.

1.42 “Product-Specific Program Patent” means any issued Intrexon Patent where
all the claims are directed to Inventions that relate solely and specifically to
ZIOPHARM Products. In the event of a disagreement between the Parties as to
whether a particular Intrexon Patent is or is not a Product-Specific Program
Patent, the Parties shall seek to resolve the issue through discussions at the
IPC, provided that if the Parties are unable to resolve the disagreement, the
issue shall be submitted to arbitration pursuant to Section 11.2. Any Intrexon
Patent that is subject to such a dispute shall be deemed not to be a
Product-Specific Program Patent unless and until (a) Intrexon agrees in writing
that such Patent is a Product-Specific Program Patent or (b) an arbitrator or
arbitration panel determines, pursuant to Article 11, that such Intrexon Patent
is a Product-Specific Program Patent.

1.43 “Proposed Terms” has the meaning set forth in Section 11.2.

1.44 “Prosecuting Party” has the meaning set forth in Section 6.2(c).

1.45 “Recovery” has the meaning set forth in Section 6.3(f).

1.46 “Required Third Party IP” has the meaning set forth in Section 3.7(a).

1.47 “Retained Product” has the meaning set forth in Section 10.4(a).

1.48 “Reverted Product” has the meaning set forth in Section 10.4(c).

1.49 “SEC” means the United States Securities and Exchange Commission.

1.50 “Sublicensing Revenue” means any cash consideration (including upfront
payments, milestone payments, and royalties), and the cash equivalent of all
other consideration, actually received by ZIOPHARM or its Affiliate from a Third
Party in consideration for a grant of a sublicense under the Intrexon IP or any
rights to develop or commercialize ZIOPHARM Products, but excluding: (a) any
amounts paid as bona fide reimbursement for research and development costs to
the extent incurred following such grant; (b) bona fide loans or any payments in
consideration for a grant of equity of ZIOPHARM to the extent that such
consideration is equal to or less than fair market value (i.e. any amounts in
excess of fair market value shall be Sublicensing Revenue); or (c) amounts
received from sublicensees in respect of any ZIOPHARM Product sales that are
included in Net Sales.

1.51 “Superior Therapy” means a cancer therapy in the Field that, based on the
data then available, (a) demonstrably appears to offer superior efficacy, safety
or cost, as compared with both (i) those therapies that are marketed (either by
ZIOPHARM or others) at such time for a given cancer indication and (ii) those
therapies that are being actively developed by ZIOPHARM for such cancer
indication; (b) demonstrably appears to represent a substantial improvement over
such existing therapies; and (c) has intellectual property protection and a
regulatory approval pathway that, in each case, would not present a significant
barrier to commercial development.

1.52 “Support Memorandum” has the meaning set forth in Section 11.2.

 

5



--------------------------------------------------------------------------------

1.53 “Third Party” means any individual or entity other than the Parties or
their respective Affiliates.

1.54 “Third Party IP” has the meaning set forth in Section 3.7(a).

1.55 “Third Security” means Third Security, LLC.

1.56 “Territory” means the entire world.

1.57 “US GAAP” means generally accepted accounting principles in the United
States.

1.58 “Working Group” has the meaning set forth in Section 2.3(d).

1.59 “ZIOPHARM Indemnitees” has the meaning set forth in Section 9.1.

1.60 “ZIOPHARM Product” means any product in the Field that is created,
produced, developed, or identified directly or indirectly by or on behalf of
ZIOPHARM during the term of this Agreement, whether through use or practice of
Intrexon Channel Technology or the Intrexon Materials or otherwise, including,
without limitation, any products that are the subject of the Existing Cancer
Programs.

1.61 “ZIOPHARM Program Patent” has the meaning set forth in Section 6.2(b).

1.62 “ZIOPHARM Termination IP” means all Patents or other intellectual property
that ZIOPHARM or any of its Affiliates Controls as of the Effective Date or
during the Term that Cover, or is otherwise necessary or useful for, the
development, manufacture or commercialization of a Reverted Product or necessary
or useful for Intrexon to operate in the Field.

ARTICLE 2

SCOPE OF CHANNEL PARTNERSHIP; MANAGEMENT

2.1 General. The general purpose of the channel partnership described in this
Agreement will be to use the Intrexon Channel Technology (a) in connection with
the following currently existing Intrexon programs in the Field: DC-RTS IL-12
Phase Ib clinical cancer program (IND #13565) and the AdV RTS-IL-12 cancer
program (the “Existing Cancer Programs”) and (b) generally to research, develop
and commercialize products for use in the Field (collectively, the “Cancer
Program”). As provided below, the JSC shall establish projects for the Cancer
Program. Either Party may propose potential projects in the Field for review and
consideration by the JSC.

2.2 Committees.

(a) Generally. The Parties desire to establish several committees (collectively,
“Committees”) to oversee the Cancer Program and to facilitate communications
between the Parties with respect thereto. Each of such Committees shall have the
responsibilities

 

6



--------------------------------------------------------------------------------

and authority allocated to it in this Article 2. Each of the Committees shall
have the obligation to exercise its authority consistent with the respective
purpose for such Committee as stated herein and any such decisions shall be made
in good faith.

(b) Formation and Purpose. Promptly following the Effective Date, the Parties
shall create the Committees listed in the chart below, each of which shall have
the purpose indicated in the chart.

 

Committee

  

Purpose

Joint Steering Committee (“JSC”)   

Establish projects for the Cancer Program and establish the priorities for such
projects.

 

Chemistry, Manufacturing and Controls Committee (“CMCC”)   

Establish project plans and review and approve activities and budgets for
chemistry, manufacturing, and controls under the Cancer Program.

 

Clinical/Regulatory Committee (“CRC”)   

Review and approve all research and development plans, clinical projects and
publications, and regulatory filings and correspondence under the Cancer
Program; review and approve itemized budgets with respect to the foregoing.

 

Commercialization Committee (“CC”)   

Establish project plans and review and approve activities and budgets for
commercialization activities under the Cancer Program.

 

Intellectual Property Committee (“IPC”)   

Evaluate intellectual property issues in connection with the Cancer Program;
review and approve itemized budgets with respect to the foregoing.

 

2.3 General Committee Membership and Procedure.

(a) Membership. For each Committee, each Party shall designate an equal number
of representatives who are employees of such Party or an Affiliate of such Party
(not to exceed three (3) for each Party) with appropriate expertise to serve as
members of such Committee (and Third Security shall be deemed to be an Affiliate
of Intrexon solely for purposes of this Section 2.3). Each representative may
serve on more than one Committee as appropriate in view of the individual’s
expertise. Each Party may replace its Committee representatives at any time upon
written notice to the other Party. Each Committee shall have a chairperson; the
chairperson of each committee shall serve for a two-year term and the right to
designate which representative to the Committee will act as chairperson shall
alternate between the Parties, with ZIOPHARM selecting the chairperson first for
the JSC, CRC and CC, and Intrexon selecting the

 

7



--------------------------------------------------------------------------------

chairperson first for the CMCC and IPC. The chairperson of each Committee shall
be responsible for calling meetings, preparing and circulating an agenda in
advance of each meeting of such Committee, and preparing and issuing minutes of
each meeting within thirty (30) days thereafter.

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every six (6) months. Meetings of any Committee may be held in person or by
means of telecommunication (telephone, video, or web conferences). To the extent
that a Committee holds any meetings in person, the Parties will alternate in
designating the location for such in-person meetings, with ZIOPHARM selecting
the first meeting location for each Committee. A reasonable number of additional
representatives of a Party may attend meetings of a Committee in a non-voting
capacity. Each Party shall be responsible for all of its own expenses of
participating in any Committee (including without limitation in any Working
Group).

(c) Meeting Agendas. Each Party will disclose to the other proposed agenda items
along with appropriate information at least seven (7) business days in advance
of each meeting of the applicable Committee; provided, that a Party may provide
its agenda items to the other Party within a lesser period of time in advance of
the meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such Committee meeting.

(d) Working Groups. From time to time, each Committee may establish and delegate
duties to other committees, sub-committees or directed teams (each, a “Working
Group”) on an “as-needed” basis to oversee particular projects or activities.
Each such Working Group shall be constituted and shall operate as the applicable
Committee determines; provided, that each Working Group shall have equal
representation from each Party. Each Working Group and its activities shall be
subject to the oversight, review and approval of, and shall report to, the
Committee that established such Working Group. In no event shall the authority
of the Working Group exceed that specified for the relevant Committee in this
Article 2.

(e) Limitations of Committee Powers. Each Committee shall have only such powers
as are specifically delegated to it hereunder or from time to time as agreed to
by the mutual consent of the Parties and shall not be a substitute for the
rights of the Parties. Without limiting the generality of the foregoing, no
Committee shall have any power to amend this Agreement. Any amendment to the
terms and conditions of this Agreement shall be implemented pursuant to
Section 12.7 below.

2.4 Committee Decision-Making. If a Committee is unable to reach unanimous
consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party. The Executive Officers
of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers. If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such officers, then the Executive Officer of the
Party specified in the applicable subsection below shall have the authority to
finally resolve such dispute acting in good faith.

 

8



--------------------------------------------------------------------------------

(a) Casting Vote at JSC. If a dispute at the JSC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute

(b) Casting Vote at CMCC. If a dispute at the CMCC is not resolved pursuant to
Section 2.4 above, then (i) in the case of any disputes relating to the Intrexon
Materials, the manufacture of a ZIOPHARM Product active pharmaceutical
ingredient, or the manufacturing of other components of ZIOPHARM Products
contracted for or manufactured by Intrexon, the Executive Officer of Intrexon
shall have the authority to finally resolve such dispute; and (ii) in the case
of any other disputes, the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute.

(c) Casting Vote at CRC. If a dispute at the CRC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute.

(d) Casting Vote at CC. If a dispute at the CC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of ZIOPHARM shall have the
authority to finally resolve such dispute.

(e) Casting Vote at IPC. If a dispute at the IPC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Intrexon shall have the
authority to finally resolve such dispute, provided that such authority shall be
shared by the Parties with respect to Product-Specific Program Patents (i.e.
neither Party shall have the casting vote on such matters, and any such disputes
shall be resolved pursuant to Article 11).

(f) Other Committees. If any additional Committee is formed, then the Parties
shall, at the time of such formation, agree on which Party shall have the
authority to finally resolve a dispute that is not resolved pursuant to
Section 2.4 above.

(g) Restrictions. Neither Party shall exercise its right to finally resolve a
dispute at a committee in accordance with this Section 2.4 in a manner that
(i) excuses such Party from any of its obligations specifically enumerated under
this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

LICENSE GRANTS

3.1 Licenses to ZIOPHARM.

(a) Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to ZIOPHARM a license under the Intrexon IP to research, develop, use,
import, make, have made, sell, and offer for sale ZIOPHARM Products in the Field
in the Territory. Such license shall be exclusive (even as to Intrexon) with
respect to any clinical development, selling, offering for sale or other
Commercialization of ZIOPHARM Products in the Field, and shall be otherwise
non-exclusive.

(b) Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to ZIOPHARM a non-exclusive, royalty-free license to use and display the
Intrexon Trademarks, solely in connection with the Commercialization of ZIOPHARM
Products, in the promotional materials, packaging, and labeling for ZIOPHARM
Products, as provided under and in accordance with Section 4.9.

3.2 Sublicensing. Except as provided below, ZIOPHARM shall not sublicense the
rights granted under Section 3.1 to any Third Party, or transfer the Intrexon
Materials to any Third Party, or otherwise grant any Third Party the right to
research, develop, use, or commercialize ZIOPHARM Products, in each case except
with Intrexon’s written consent, which written consent may be withheld in
Intrexon’s sole discretion. Notwithstanding the foregoing, ZIOPHARM may
transfer, to the extent reasonably necessary, Intrexon Materials to a Third
Party contractor performing post-API fill/finish responsibilities for ZIOPHARM
Products, and may grant any sublicenses necessary to enable such Third Party to
perform such activities. In addition, ZIOPHARM shall not sublicense the rights
granted under Section 3.1 to an Affiliate, or transfer the Intrexon Materials to
any Affiliate, or otherwise grant any Affiliate the right to research, develop,
use, or commercialize ZIOPHARM Products, in each case except with Intrexon’s
written consent, which written consent shall not be unreasonably withheld or
delayed. In the event that Intrexon consents to any such grant or transfer to an
Affiliate, ZIOPHARM shall remain responsible for, and be guarantor of, the
performance by any such Affiliate and shall cause such Affiliate to comply with
the provisions of this Agreement in connection with such performance (as though
such Affiliate were ZIOPHARM), including any payment obligations owed to
Intrexon hereunder. None of the enforcement rights under the Intrexon Patents
that are granted to ZIOPHARM pursuant to Section 6.3 shall be transferred to, or
exercised by, a sublicensee except with Intrexon’s prior written consent, which
may be withheld in Intrexon’s sole discretion.

3.3 No Non-Permitted Use. ZIOPHARM hereby covenants that it shall not, nor shall
it permit any Affiliate or, if applicable, (sub)licensee, to use or practice,
directly or indirectly, any Intrexon IP, Intrexon Channel Technology, or
Intrexon Materials for any purposes other than those expressly permitted by this
Agreement.

3.4 Exclusivity. Intrexon and ZIOPHARM mutually agree that, under the channel
partnership established by this Agreement, it is intended that the Parties will
be exclusive to each other in the Field. To this end, neither Intrexon nor its
Affiliates shall make the Intrexon Channel Technology or Intrexon Materials
available to any Third Party for the purpose of developing or commercializing
products in the Field, and neither Intrexon nor any Affiliate shall pursue
(either by itself or with a Third Party or Affiliate) the research, development
or commercialization of any product for purpose of sale in the Field, outside of
the Cancer Program. Further, neither ZIOPHARM nor its Affiliates shall pursue
(either by itself or with a Third Party or Affiliate) the research, development
or commercialization of any product for purpose of sale in the Field, outside of
the Cancer Program.

 

10



--------------------------------------------------------------------------------

3.5 Off Label Use. For purpose of clarity, (a) following the First Commercial
Sale of a ZIOPHARM Product, the use by direct or indirect purchasers or other
users of ZIOPHARM Products outside the Field (i.e. “off label use”) shall not
constitute a breach by ZIOPHARM of the terms of Section 3.3 or 3.4, provided
that neither ZIOPHARM nor its Affiliate (nor any Third Party under contract with
either of them) marketed or promoted ZIOPHARM Products for such off-label use;
and (b) following the first commercial sale of a product by Intrexon, an
Intrexon Affiliate, or a Third Party sublicensee, collaborator, or partner of
Intrexon, the use by direct or indirect purchasers or other users of such
products in the Field (i.e. “off label use”) shall not constitute a breach by
Intrexon of the terms of Section 3.4, provided that neither Intrexon nor its
Affiliate (nor any Third Party under contract with either of them) marketed or
promoted such products for such off-label use.

3.6 No Prohibition on Intrexon. Except as explicitly set forth in Sections 3.1
and 3.4, nothing in this Agreement shall prevent Intrexon from practicing or
using the Intrexon Materials, Intrexon Channel Technology, and Intrexon IP for
any purpose, and to grant to Third Parties the right to do the same. Without
limiting the generality of the foregoing, ZIOPHARM acknowledges that Intrexon
has all rights, in Intrexon’s sole discretion, to make the Intrexon Materials,
Intrexon Channel Technology (including any active pharmaceutical ingredient used
in a ZIOPHARM Product), and Intrexon IP available to Third Party channel
partners for use in fields outside the Field.

3.7 Third Party Licenses.

(a) Intrexon shall obtain, at its sole expense, any licenses from Third Parties
that are required in order to practice the Intrexon Channel Technology in the
Field where the licensed intellectual property is directed to Intrexon’s in vivo
expression system or the specific effector molecule used in the Existing Cancer
Programs as of the Effective Date (but excluding intellectual property directed
to any other specific effector molecules) (“Required Third Party IP”). Other
than with respect to Required Third Party IP, ZIOPHARM shall be solely
responsible for obtaining, at its sole expense, any licenses from Third Parties
that ZIOPHARM determines, in its sole discretion, are required in order to
lawfully make, use, sell, offer for sale, or import ZIOPHARM Products (“Blocking
Third Party IP”). Required Third Party IP and Blocking Third Party IP are
collectively referred to as “Third Party IP”).

(b) In the event that either Party desires to license from a Third Party any
Required Third Party IP or Blocking Third Party IP, such Party shall so notify
the other Party in writing, and the IPC shall discuss such Third Party IP and
its applicability to the ZIOPHARM Products and to the Field. As provided above
in Section 3.7(a), Intrexon shall have the sole right and responsibility to
pursue a license under Required Third Party IP, and ZIOPHARM hereby covenants
that it shall not itself directly license such Required Third Party IP at any
time, provided that ZIOPHARM may (but shall not be obligated to) obtain such a
license directly if the Third Party owner or licensee of such Required Third
Party IP brings an infringement action against ZIOPHARM or its Affiliates and,
after written notice to Intrexon of such action, Intrexon fails to obtain a
license to such Required Third Party IP within ninety (90) days after such
notice.

 

11



--------------------------------------------------------------------------------

Following the IPC’s discussion of any Blocking Third Party IP, subject to
Section 3.7(c), ZIOPHARM shall have the right to pursue a license under Blocking
Third Party IP, at ZIOPHARM’s sole expense. For the avoidance of doubt, Intrexon
may at any time obtain a license under Blocking Third Party IP outside the
Field, at Intrexon’s sole expense, provided that if Intrexon decides to seek to
obtain such a license, it shall use reasonable efforts to coordinate its
licensing activities in this regard with ZIOPHARM.

(c) ZIOPHARM shall provide the proposed terms of any license under Blocking
Third Party IP and the final version of the definitive license agreement for any
Blocking Third Party IP to the IPC for review and discussion prior to signing,
and shall consider Intrexon’s comments thereto in good faith. To the extent that
ZIOPHARM obtains a license under Required Third Party IP, ZIOPHARM shall provide
the final version of the definitive license agreement for such Required Third
Party IP to the IPC. If ZIOPHARM acquires rights under any Third Party IP
outside the Field, it will do so on a non-exclusive basis unless it obtains the
prior written consent of Intrexon for such license outside the Field to be
exclusive. Any Party that is pursuing a license to any Third Party IP with
respect to the Field under this Section 3.7 shall keep the other Party
reasonably informed of the status of any negotiations relating thereto. For
purposes of clarity, (i) any costs incurred by Intrexon in obtaining and
maintaining licenses to Required Third Party IP shall be borne solely by
Intrexon and shall not be included as an Allowable Expense, and (ii) any costs
incurred by ZIOPHARM in obtaining and maintaining licenses to Blocking Third
Party IP (and, to the limited extent provided in subsection (b), Required Third
Party IP) shall be treated as an Allowable Expense in determining Product
Profit.

(d) For any Third Party license under which ZIOPHARM or its Affiliates obtain a
license under Patents claiming inventions or know-how specific to or used or
incorporated into the development, manufacture, and/or commercialization of
ZIOPHARM Products, ZIOPHARM shall use commercially reasonable efforts to ensure
that ZIOPHARM will have the ability, pursuant to Section 10.4(h), to assign such
agreement to Intrexon or grant a sublicense to Intrexon thereunder (having the
scope set forth in Section 10.4(h)).

(e) The licenses granted to ZIOPHARM under Section 3.1 may include sublicenses
under Intrexon IP that has been licensed to Intrexon by one or more Third
Parties. Any such sublicenses are subject to the terms and conditions set forth
in the applicable upstream license agreement, subject to the cost allocation set
forth in Section 3.7(c), provided that Intrexon shall either provide unredacted
copies of such upstream license agreements to ZIOPHARM or shall disclose in
writing to ZIOPHARM all of such terms and conditions that are applicable to
ZIOPHARM. ZIOPHARM shall not be responsible for complying with any provisions of
such upstream license agreements unless, and to the extent that, such provisions
have been disclosed to ZIOPHARM as provided in the preceding sentence.

3.8 Licenses to Intrexon. Subject to the terms and conditions of this Agreement,
ZIOPHARM hereby grants to Intrexon a non-exclusive, worldwide, fully-paid,
royalty-free license, under any applicable Patents or other intellectual
property Controlled by ZIOPHARM or its Affiliates, solely to the extent
necessary for Intrexon to conduct those responsibilities assigned to it under
this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any of Intrexon’s subcontractors.

 

12



--------------------------------------------------------------------------------

3.9 Restrictions Relating to Intrexon Materials. ZIOPHARM shall use the Intrexon
Materials solely for purposes of the Cancer Program and not for any other
purpose without the prior written consent of Intrexon. With respect to the
Intrexon Materials comprising Intrexon’s vector assembly technology, ZIOPHARM
shall not, and shall ensure that ZIOPHARM personnel do not (a) distribute, sell,
lend or otherwise transfer such Intrexon Materials to any Third Party;
(b) co-mingle such Intrexon Materials with any other proprietary biological or
chemical materials without Intrexon’s written consent; or (c) analyze such
Intrexon Materials or in any way attempt to reverse engineer or sequence such
Intrexon Materials.

ARTICLE 4

OTHER RIGHTS AND OBLIGATIONS

4.1 Development and Commercialization. Subject to Sections 4.6 and 4.7, ZIOPHARM
shall be solely responsible for the performance of the Cancer Program and the
development and commercialization of ZIOPHARM Products in the Field. ZIOPHARM
shall be responsible for all costs incurred in connection with the Cancer
Program except that Intrexon shall be responsible for the following: (a) costs
of establishing manufacturing capabilities and facilities in connection with
Intrexon’s manufacturing obligation under Section 4.6 (provided, however, that
Intrexon may include an allocable portion of such costs, through depreciation
and amortization, when calculating the Fully Loaded Cost of manufacturing
ZIOPHARM Product, to the extent such allocation, depreciation, and amortization
is permitted by US GAAP, it being recognized that the majority of non-facilities
scale-up costs cannot be capitalized and amortized under US GAAP); (b) costs of
discovery-stage research with respect to the Intrexon Channel Technology and
Intrexon Materials (i.e., platform improvements) (but, for clarity, excluding
research described in Section 4.7); (c) payments under Section 3.7(c)(i) in
respect of Required Third Party IP; and (d) costs of filing, prosecution and
maintenance of Intrexon Patents. The costs encompassed within subsection
(a) above shall include the scale-up of Intrexon Materials and API for clinical
trials and commercialization of ZIOPHARM Products undertaken pursuant to
Section 4.6, which shall be at Intrexon’s cost whether it elects to conduct such
efforts internally or through Third Party contractors retained by either
Intrexon or ZIOPHARM (with Intrexon’s consent).

4.2 Transfer of Existing Cancer Programs. Promptly following the Effective Date,
Intrexon shall promptly assign to ZIOPHARM, and will provide full copies of, all
regulatory approvals and regulatory filings that relate to the Existing Cancer
Programs. Intrexon shall also (a) make available to ZIOPHARM all Intrexon
Materials associated with the conduct of the Existing Cancer Programs, and
(b) take such actions and execute such other instruments, assignments and
documents as may be necessary to effect the transfer of rights thereunder to
ZIOPHARM. No later than sixty (60) days after the Effective Date (or as soon
thereafter as practicable), Intrexon shall provide to ZIOPHARM copies of the
relevant portions of all material reports and data, including clinical and
non-clinical data and reports, obtained or generated by or on behalf of Intrexon
or its Affiliates in connection with the Existing Cancer Programs. Thereafter,
as additional projects are included in the Cancer Program, the JSC shall develop
a plan and protocol for each such project relating to the transfer of relevant
data and Intrexon Materials.

 

13



--------------------------------------------------------------------------------

4.3 Information and Reporting. ZIOPHARM will keep Intrexon informed about
ZIOPHARM’s efforts to develop and commercialize ZIOPHARM Products, including
reasonable and accurate summaries of ZIOPHARM’s (and its Affiliates’ and, if
applicable, (sub)licensees’) global development plans (as updated), global
marketing plans (as updated), progress towards meeting the goals and milestones
in such plans and explanations of any material deviations, and significant
developments in the development and/or commercialization of the ZIOPHARM
Products, including initiation or completion of a clinical trial, submission of
a United States or international regulatory filing, receipt of a response to
such United States or international regulatory filing, clinical safety event,
receipt of Regulatory Approval, or commercial launch. Intrexon will keep
ZIOPHARM informed about Intrexon’s efforts (a) to establish manufacturing
capabilities and facilities for ZIOPHARM Products (and Intrexon Materials
relevant thereto) and otherwise perform its manufacturing responsibilities under
Section 4.6 and (b) to undertake discovery-stage research for the Cancer Program
with respect to the Intrexon Channel Technology and Intrexon Materials. Such
disclosures by ZIOPHARM and Intrexon will be made in the course of JSC meetings
at least once every six (6) months while ZIOPHARM Products are being developed
or commercialized anywhere in the world, and shall be reflected in the minutes
of such meetings.

4.4 Regulatory Matters. At all times after the Effective Date, ZIOPHARM shall
own and maintain, at its own cost, all regulatory filings and Regulatory
Approvals for ZIOPHARM Products that ZIOPHARM is developing or Commercializing
pursuant to this Agreement. As such, ZIOPHARM shall be responsible for reporting
all adverse events related to such ZIOPHARM Products to the appropriate
regulatory authorities in the relevant countries, in accordance with the
applicable laws and regulations of such countries. The decision to list or not
list Patents in any regulatory filing for a ZIOPHARM Product (for example, as
required by 21 C.F.R. § 314.53(b)), or add or delete a Patent from a regulatory
filing shall be determined by Intrexon, after consultation with ZIOPHARM, except
with respect to Product Specific Program Patents, which will be mutually
determined by the Parties.

4.5 Diligence.

(a) ZIOPHARM shall use Diligent Efforts to develop and commercialize ZIOPHARM
Products.

(b) Without limiting the generality of the foregoing, Intrexon may, from time to
time, notify ZIOPHARM that it believes it has identified a Superior Therapy, and
in such case shall provide to ZIOPHARM its then-available information about such
therapy. ZIOPHARM shall have the following obligations with respect to such
proposed Superior Therapy: (i) within sixty (60) days after such notification,
ZIOPHARM shall prepare and deliver to the JSC for review and approval a
development plan detailing how ZIOPHARM will pursue the Superior Therapy
(including a proposed budget); (ii) ZIOPHARM shall revise the development plan
as directed by the JSC; and (iii) following approval of the development plan by
the JSC, ZIOPHARM shall use Diligent Efforts to pursue the development of the
Superior Therapy under the Cancer Program in accordance with such development
plan. If ZIOPHARM fails to comply with the foregoing obligations, or if ZIOPHARM
exercises its casting vote at the JSC to either (x) prevent the approval of a
development plan for a Superior Therapy; (y) delay such approval more than sixty
(60) days after delivery of the development plan to the JSC; or (z) approve a

 

14



--------------------------------------------------------------------------------

development plan that is insufficient in view of the nature and magnitude of the
opportunity presented by the Superior Therapy, then Intrexon shall have the
termination right set forth in Section 10.2(b) (subject to the limitation set
forth therein). For clarity, any dispute arising under this 4.5, including any
dispute as to whether a proposed project constitutes a Superior Therapy (as with
any other dispute under this Agreement) shall be subject to dispute resolution
in accordance with Article 11.

(c) The activities of ZIOPHARM’s Affiliates and any permitted sublicensees shall
be attributed to ZIOPHARM for the purposes of evaluating ZIOPHARM’s fulfillment
of the obligations set forth in this Section 4.5.

4.6 Manufacturing. Intrexon shall use Diligent Efforts to perform any
manufacturing activities in connection with the Cancer Program that relate to
the Intrexon Materials, the manufacture of bulk drug product, the manufacturing
of bulk quantities of other components of ZIOPHARM Products, or any earlier
steps in the manufacturing process for ZIOPHARM Products. Except as provided in
Section 4.1, any manufacturing undertaken by Intrexon pursuant to the preceding
sentence shall be performed in exchange for cash payments equal to Intrexon’s
Fully Loaded Cost in connection with such manufacturing, on terms to be
negotiated by the Parties in good faith. In the event that Intrexon does not
manufacture Intrexon Materials, bulk drug product or bulk qualities of other
components of ZIOPHARM Products, then Intrexon shall provide to ZIOPHARM or a
contract manufacturer selected by ZIOPHARM and approved by Intrexon all
Information Controlled by Intrexon that is related to the manufacturing of such
Intrexon Materials, bulk drug product or bulk qualities of other components of
ZIOPHARM Products, for use in the Field and is reasonably necessary to enable
ZIOPHARM or such contract manufacturer (as appropriate) for the sole purpose of
manufacturing such Intrexon Materials, bulk drug product or bulk quantities of
other components of ZIOPHARM Products, in each case as manufactured by Intrexon.
The costs and expenses incurred by Intrexon in carrying out such transfer shall
be borne by Intrexon. Any manufacturing Information transferred hereunder to
ZIOPHARM or its contract manufacturer shall not be further transferred to any
Third Party or ZIOPHARM Affiliate without the prior written consent of Intrexon;
provided, however, that Intrexon shall not unreasonably withhold such consent if
necessary to permit ZIOPHARM to switch manufacturers.

4.7 Support Services. From time to time, on an ongoing basis, ZIOPHARM shall
request, or Intrexon may propose, that Intrexon perform certain support services
with respect to the Cancer Program, such services including but not limited to,
pre-clinical or clinical activities relating to transition of the Cancer Program
to ZIOPHARM. To the extent that the Parties mutually agree that Intrexon should
perform such services, the Parties shall negotiate in good faith the terms under
which services would be performed, it being understood that Intrexon would be
compensated for such services by cash payments equal to Intrexon’s Fully Loaded
Cost in connection with such services.

4.8 Compliance with Law. Each Party shall comply, and shall ensure that its
Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the Cancer Program,
including without limitation those relating to the transport, storage, and
handling of Intrexon Materials and ZIOPHARM Products.

 

15



--------------------------------------------------------------------------------

4.9 Trademarks. To the extent permitted by applicable law and regulations,
ZIOPHARM shall, and shall ensure that the packaging, promotional materials, and
labeling for ZIOPHARM Products shall carry, in a conspicuous location, the
applicable Intrexon Trademark(s), subject to ZIOPHARM’s reasonable approval of
the size, position, and location thereof. ZIOPHARM shall provide Intrexon with
copies of any materials containing the Intrexon Trademarks prior to using or
disseminating such materials, in order to obtain ZIOPHARM’s approval thereof.
ZIOPHARM’s use of the Intrexon Trademarks shall be subject to prior review and
approval of the IPC. ZIOPHARM acknowledges Intrexon’s sole ownership of the
Intrexon Trademarks and agrees not to take any action inconsistent with such
ownership. ZIOPHARM covenants that it shall not use any trademark confusingly
similar to any Intrexon Trademarks in connection with any products (including
any ZIOPHARM Product). From time to time during the Term, Intrexon shall have
the right to obtain from ZIOPHARM samples of ZIOPHARM Product sold by ZIOPHARM
or its Affiliates or sublicensees for the purpose of inspecting the quality of
such ZIOPHARM Products and use of the Intrexon Trademark(s). In the event that
Intrexon inspects the quality of such ZIOPHARM Products and use of the Intrexon
Trademark, Intrexon shall notify the result of such inspection to ZIOPHARM in
writing thereafter. ZIOPHARM shall comply with reasonable policies provided by
Intrexon from time-to-time to maintain the goodwill and value of the Intrexon
Trademarks.

ARTICLE 5

COMPENSATION

5.1 Equity. In partial consideration for ZIOPHARM’s appointment as an exclusive
channel partner and the other rights granted to ZIOPHARM hereunder, ZIOPHARM has
agreed to issue to Intrexon certain shares of ZIOPHARM’s common stock, in
accordance with the terms and conditions of that certain Stock Purchase
Agreement and Registration Rights Agreement, each of even date herewith (the
“Equity Agreements”). Pursuant to the Equity Agreements, Intrexon has also
agreed to purchase certain shares of the Company’s common stock for cash
consideration, subject to the terms and conditions therein. Provided that all
closing conditions for the First Tranche Closing (as defined in the Equity
Agreements) that are within the reasonable control of Intrexon have been
satisfied or waived, the issuance of the First Tranche Shares (as defined in the
Equity Agreements) is a condition subsequent to the effectiveness of this
Agreement.

5.2 Profit-Share.

(a) No later than thirty (30) days after each calendar quarter in which there is
positive Product Profit arising from the sale of ZIOPHARM Product in the Field
in the Territory, ZIOPHARM shall pay to Intrexon fifty percent (50%) of such
Product Profit, on a ZIOPHARM Product-by-ZIOPHARM Product basis. In the event of
negative Product Profit for a particular ZIOPHARM Product in any calendar
quarter, neither ZIOPHARM nor Intrexon shall owe any payments hereunder with
respect to such ZIOPHARM Product. Any negative Product Profit that results from
Excess Product Liability Costs, and Third Party Blocking IP Costs (as defined in
Exhibit A) may be carried forward to future quarters and offset against positive
Product Profit in such future quarters for the same ZIOPHARM Product. Except as
set forth in the preceding sentence, ZIOPHARM shall not be permitted to carry
forward any negative Product Profits to subsequent quarters.

 

16



--------------------------------------------------------------------------------

(b) No later than thirty (30) days after each calendar quarter in which ZIOPHARM
or any ZIOPHARM Affiliate receives Sublicensing Revenue, ZIOPHARM shall pay to
Intrexon fifty percent (50%) of such Sublicensing Revenue. As set forth in
Section 3.2, sublicensing shall require Intrexon’s prior written consent.
Nevertheless, this Section 5.2(b) shall apply to Sublicensing Revenue received
by ZIOPHARM or any ZIOPHARM Affiliate, even if rights were granted to the
applicable sublicensee in violation of this Agreement. For purposes of clarity,
sales of ZIOPHARM Products by approved sublicensees shall not constitute Net
Sales.

5.3 Method of Payment. All payments due to Intrexon under this Agreement shall
be paid in United States dollars by wire transfer to a bank in the United States
designated in writing by Intrexon. All references to “dollars” or “$” herein
shall refer to United States dollars.

5.4 Payment Reports and Records Retention. Within thirty (30) days after the end
of each calendar quarter during which Net Sales have been generated or Allowable
Expenses been incurred, ZIOPHARM shall deliver to Intrexon a written report that
shall contain at a minimum for the applicable calendar quarter:

(a) gross sales of each ZIOPHARM Product (on a country-by-country basis);

(b) itemized calculation of Net Sales, showing all applicable deductions;

(c) itemized calculation of Allowable Expenses and Sublicensing Revenue;

(d) the amount of the payment (if any) due pursuant to Section 5.2(a) and/or
5.2(b);

(e) the amount of taxes, if any, withheld to comply with any applicable law; and

(f) the exchange rates used in any of the foregoing calculations.

For three (3) years after each sale of ZIOPHARM Product or the incurring of an
item included in Allowable Expenses, ZIOPHARM shall keep (and shall ensure that
its Affiliates and, if applicable, (sub)licensees shall keep) complete and
accurate records of such sales or Allowable Expenses (as the case may be) in
sufficient detail to confirm the accuracy of the payment calculations hereunder.

5.5 Audits.

(a) Upon the written request of Intrexon, ZIOPHARM shall permit an independent
certified public accounting firm of internationally recognized standing selected
by Intrexon, and reasonably acceptable to ZIOPHARM, to have access to and to
review, during normal business hours and upon no less than thirty (30) days
prior written notice, the applicable records of ZIOPHARM and its Affiliates to
verify the accuracy and timeliness of the reports and

 

17



--------------------------------------------------------------------------------

payments made by ZIOPHARM under this Agreement. Such review may cover the
records for sales made in any calendar year ending not more than three (3) years
prior to the date of such request. The accounting firm shall disclose to both
Parties whether the royalty reports and/or know-how reports conform to the
provisions of this Agreement and/or US GAAP, as applicable, and the specific
details concerning any discrepancies. Such audit may not be conducted more than
once in any calendar year.

(b) If such accounting firm concludes that additional amounts were owed during
such period, ZIOPHARM shall pay additional amounts, with interest from the date
originally due as set forth in Section 5.7, within thirty (30) days of receipt
of the accounting firm’s written report. If the amount of the underpayment is
greater than five percent (5%) of the total amount actually owed for the period
audited, then ZIOPHARM shall in addition reimburse Intrexon for all costs
related to such audit; otherwise, Intrexon shall pay all costs of the audit. In
the event of overpayment, any amount of such overpayment shall be fully
creditable against amounts payable for the immediately succeeding calendar
quarter(s); provided, however, that such credit cannot be applied to reduce the
amounts payable by ZIOPHARM to Intrexon for any particular calendar quarter by
more than twenty-five percent (25%) of the amount otherwise due to Intrexon.

(c) Intrexon shall (i) treat all information that it receives under this
Section 5.5 in accordance with the confidentiality provisions of Article 7 and
(ii) cause its accounting firm to enter into an acceptable confidentiality
agreement with ZIOPHARM obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement, in each
case except to the extent necessary for Intrexon to enforce its rights under
this Agreement.

5.6 Taxes. The Parties will cooperate in good faith to obtain the benefit of any
relevant tax treaties to minimize as far as reasonably possible any taxes which
may be levied on any amounts payable hereunder. ZIOPHARM shall deduct or
withhold from any payments any taxes that it is required by applicable law to
deduct or withhold. Notwithstanding the foregoing, if Intrexon is entitled under
any applicable tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax, it may deliver to ZIOPHARM or the appropriate
governmental authority (with the assistance of ZIOPHARM to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve
ZIOPHARM of its obligation to withhold tax, and ZIOPHARM shall apply the reduced
rate of withholding tax, or dispense with withholding tax, as the case may be,
provided that ZIOPHARM has received evidence of Intrexon’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) days prior to the time that the payment is
due. If, in accordance with the foregoing, ZIOPHARM withholds any amount, it
shall make timely payment to the proper taxing authority of the withheld amount,
and send to Intrexon proof of such payment within forty-five (45) days following
that latter payment.

5.7 Late Payments. Any amount owed by ZIOPHARM to Intrexon under this Agreement
that is not paid within the applicable time period set forth herein shall accrue
interest at the lower of (a) two percent (2%) per month, compounded, or (b) the
highest rate permitted under applicable law.

 

18



--------------------------------------------------------------------------------

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 Ownership.

(a) Subject to the license granted under Section 3.1, all rights in the Intrexon
IP shall remain with Intrexon.

(b) ZIOPHARM and/or Intrexon may solely or jointly conceive, reduce to practice
or develop discoveries, inventions, processes, techniques, and other technology,
whether or not patentable, in the course of performing the Cancer Program
(collectively “Inventions”). Each Party shall promptly provide the other Party
with a detailed written description of any such Inventions that relate to the
Field. Inventorship shall be determined in accordance with United States patent
laws.

(c) Intrexon shall solely own all right, title and interest in all Inventions
related to Intrexon Channel Technology, together with all Patent rights and
other intellectual property rights therein (the “Channel-Related Program IP”).
ZIOPHARM hereby assigns all of its right, title and interest in and to the
Channel-Related Program IP to Intrexon. ZIOPHARM agrees to execute such
documents and perform such other acts as Intrexon may reasonably request to
obtain, perfect and enforce its rights to the Channel-Related Program IP and the
assignment thereof.

(d) Notwithstanding anything to the contrary in this Agreement, any discovery,
invention, process, technique, or other technology, whether or not patentable,
that is conceived, reduced to practice or developed by ZIOPHARM solely or
jointly through the use of the Intrexon Channel Technology, Intrexon IP, or
Intrexon Materials in breach of the terms and conditions of this Agreement,
together with all patent rights and other intellectual property rights therein,
shall be solely owned by Intrexon and shall be included in the Channel-Related
Program IP.

(e) All information regarding Channel-Related Program IP shall be Confidential
Information of Intrexon. ZIOPHARM shall be under appropriate written agreements
with each of its employees or agents working on the Cancer Program, pursuant to
which such person shall grant all rights in the Inventions to ZIOPHARM (so that
ZIOPHARM may convey certain of such rights to Intrexon, as provided herein).

6.2 Patent Prosecution.

(a) Intrexon shall have the sole right, but not the obligation, to conduct and
control the filing, prosecution and maintenance of the Intrexon Patents. At the
reasonable request of Intrexon, ZIOPHARM shall cooperate with Intrexon in
connection with such filing, prosecution, and maintenance, at Intrexon’s
expense. Under no circumstances shall ZIOPHARM (a) file, attempt to file, or
assist anyone else in filing, or attempting to file, any Patent application,
either in the United States or elsewhere, that claims or uses or purports to
claim or use or relies for support upon an Invention owned by Intrexon or use,
attempt to use, or assist anyone else in using or attempting to use, the
Intrexon Know-How, Intrexon Materials, or any

 

19



--------------------------------------------------------------------------------

Confidential Information of Intrexon to support the filing of a Patent
application, either in the United States or elsewhere, that contains claims
directed to the Intrexon IP, Intrexon Materials, or the Intrexon Channel
Technology.

(b) ZIOPHARM shall have the sole right, but not the obligation, to conduct and
control the filing, prosecution and maintenance of any Patents claiming
Inventions that are owned by ZIOPHARM or its Affiliates and not assigned to
Intrexon under Section 6.1(c) ( “ZIOPHARM Program Patents”). At the reasonable
request of ZIOPHARM, Intrexon shall cooperate with ZIOPHARM in connection with
such filing, prosecution, and maintenance, at ZIOPHARM’s expense.

(c) The Prosecuting Party shall be entitled to use patent counsel selected by it
and reasonably acceptable to the non-Prosecuting Party (including in-house
patent counsel as well as outside patent counsel) for the prosecution of the
Intrexon Patents and ZIOPHARM Program Patents, as applicable. The Prosecuting
Party shall:

(i) regularly provide the other Party in advance with reasonable information
relating to the Prosecuting Party’s prosecution of Patents hereunder, including
by providing copies of substantive communications, notices and actions submitted
to or received from the relevant patent authorities and copies of drafts of
filings and correspondence that the Prosecuting Party proposes to submit to such
patent authorities (it being understood that, to the extent that any such
information is readily accessible to the public, the Prosecuting Party may, in
lieu of directly providing copies of such information to such other Party,
provide such other Party with sufficient information that will permit such other
Party to access such information itself directly);

(ii) consider in good faith and consult with the non-Prosecuting Party regarding
its timely comments with respect to the same; provided, however, that if, within
fifteen (15) days after providing any documents to the non-Prosecuting Party for
comment, the Prosecuting Party does not receive any written communication from
the non-Prosecuting Party indicating that it has or may have comments on such
document, the Prosecuting Party shall be entitled to assume that the
non-Prosecuting Party has no comments thereon;

(iii) consult with the non-Prosecuting Party before taking any action that would
reasonably be expected to have a material adverse impact on the scope of claims
within the Intrexon Patents and ZIOPHARM Program Patents, as applicable.

As used above “Prosecuting Party” means Intrexon in the case of Intrexon Patents
and ZIOPHARM in the case of ZIOPHARM Program Patents.

6.3 Infringement of Patents by Third Parties.

(a) Except as expressly provided in the remainder of this Section 6.3, Intrexon
shall have the sole right to take appropriate action against any person or
entity directly or indirectly infringing any Intrexon Patent (or asserting that
a Intrexon Patent is invalid or unenforceable) (collectively, “Infringement”),
either by settlement or lawsuit or other appropriate action.

 

20



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, ZIOPHARM shall have the first right, but not
the obligation, to take appropriate action to enforce Product-Specific Program
Patents against any Infringement that involves a commercially material amount of
allegedly infringing activities in the Field (“Field Infringement”), either by
settlement or lawsuit or other appropriate action. If ZIOPHARM fails to take the
appropriate steps to enforce Product-Specific Program Patents against any Field
Infringement within one hundred eighty (180) days of the date one Party has
provided notice to the other Party pursuant to Section 6.3(g) of such Field
Infringement, then Intrexon shall have the right (but not the obligation), at
its own expense, to enforce Product-Specific Program Patents against such Field
Infringement, either by settlement or lawsuit or other appropriate action.

(c) With respect to any Field Infringement that cannot reasonably be abated
through the enforcement of Product-Specific Program Patents pursuant to Section
6.3(b) but can reasonable be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents), Intrexon shall be
obligated to choose one of the following courses of action: (i) enforce one or
more of the applicable Intrexon Patent(s) in a commercially reasonable manner
against such Field Infringement, or (ii) enable ZIOPHARM to do so directly.
Intrexon and ZIOPHARM shall bear the costs and expenses of such enforcement
equally. The determination of which Intrexon Patent(s) to assert shall be made
by Intrexon in its sole discretion; provided, however, that Intrexon shall
consult in good faith with ZIOPHARM on such determination. For the avoidance of
doubt, Intrexon has no obligations under this Agreement to enforce any Intrexon
Patents against, or otherwise abate, any Infringement that is not a Field
Infringement.

(d) In the event a Party pursues an action under this Section 6.3, the other
Party shall reasonably cooperate with the enforcing Party with respect to the
investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense (except with respect to an action
under Section 6.3(c), where all costs and expenses will be shared equally in
accordance with terms thereof).

(e) ZIOPHARM shall not settle or otherwise compromise any action under this
Section 6.3 in a way that diminishes the rights or interests of Intrexon outside
the Field or adversely affects any Intrexon Patent without Intrexon’s prior
written consent, which consent shall not be unreasonably withheld. Intrexon
shall not settle or otherwise compromise any action under this Section 6.3 in a
way that diminishes the rights or interests of ZIOPHARM in the Field or
adversely affects any Intrexon Patent with respect to the Field without
ZIOPHARM’s prior written consent, which consent shall not be unreasonably
withheld.

(f) Except as otherwise agreed to by the Parties in writing, any settlements,
damages or other monetary awards recovered pursuant to a suit, proceeding, or
action brought pursuant to Section 6.3 will be allocated first to the costs and
expenses of the Party controlling such action, and second, to the costs and
expenses (if any) of the other Party (to the extent not otherwise reimbursed),
and any remaining amounts (the “Recovery”) will be shared by the Parties as
follows: In any action initiated by Intrexon pursuant to Section 6.3(a) that
does not involve Field Infringement, or in any action initiated by Intrexon
pursuant to Section 6.3(b), Intrexon shall retain one hundred percent (100%) of
any Recovery. In any action initiated by ZIOPHARM pursuant to Section 6.3(b),
ZIOPHARM shall retain one hundred percent (100%) of

 

21



--------------------------------------------------------------------------------

any Recovery, but such Recovery shall be shared with Intrexon as Sublicensing
Revenue. In any action initiated by Intrexon or ZIOPHARM pursuant to Section
6.3(c), the Parties shall share the Recovery equally, and such Recovery shall
not be deemed to constitute Sublicensing Revenue.

(g) ZIOPHARM shall promptly notify Intrexon in writing of any alleged,
threatened, or actual Infringement of which it becomes aware, and Intrexon shall
promptly notify ZIOPHARM in writing of any alleged, threatened, or actual Field
Infringement of which it becomes aware.

ARTICLE 7

CONFIDENTIALITY

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that it shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as provided for in this Agreement any Confidential
Information disclosed to it by the other Party pursuant to this Agreement,
except to the extent that the receiving Party can demonstrate by competent
evidence that specific Confidential Information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

(e) was independently discovered or developed by the receiving Party without the
use of Confidential Information belonging to the disclosing Party, as documented
by the receiving Party’s written records.

The foregoing non-use and non-disclosure obligation shall continue
(i) indefinitely, for all Confidential Information that qualifies as a trade
secret under applicable law; or (ii) for the Term of this Agreement and for
seven (7) years thereafter, in all other cases.

7.2 Authorized Disclosure. Notwithstanding the limitations in this Article 7,
either Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following
instances:

(a) complying with applicable laws or regulations or valid court orders,
provided that the Party making such disclosure provides the other Party with
reasonable prior

 

22



--------------------------------------------------------------------------------

written notice of such disclosure and makes a reasonable effort to obtain, or to
assist the other Party in obtaining, a protective order preventing or limiting
the disclosure and/or requiring that the terms and conditions of this Agreement
be used only for the purposes for which the law or regulation required, or for
which the order was issued;

(b) to regulatory authorities in order to seek or obtain approval to conduct
clinical trials, or to gain regulatory approval, of ZIOPHARM Products or any
products being developed by Intrexon or its other licensees and/or channel
partners, provided that the Party making such disclosure (i) provides the other
Party with reasonable opportunity to review any such disclosure in advance and
to suggest redactions or other means of limiting the disclosure of such other
Party’s Confidential Information and (ii) does not unreasonably reject any such
suggestions;

(c) disclosure to investors and potential investors, acquirers, or merger
candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);

(d) disclosure on a need-to-know basis to Affiliates, licensees, sublicensees,
employees, consultants or agents (such as CROs and clinical investigators) who
agree to be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 7; and

(e) disclosure of the terms of this Agreement by Intrexon to collaborators and
other channel partners who agree to be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Article 7.

7.3 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit B.

7.4 Terms of the Agreement. Each Party shall treat the terms of this Agreement
as the Confidential Information of other Party, subject to the exceptions set
forth in Section 7.2. Notwithstanding the foregoing, each Party acknowledges
that the other Party may be obligated to file a copy of this Agreement with the
SEC, either as of the Effective Date or at some point during the Term. Each
Party shall be entitled to make such a required filing, provided that it
requests confidential treatment of certain commercial terms and sensitive
technical terms hereof to the extent such confidential treatment is reasonably
available to it. In the event of any such filing, the filing Party shall provide
the other Party with a copy of the Agreement marked to show provisions for which
the filing Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed. The other Party shall promptly
provide any such comments.

7.5 Proprietary Information Audits.

(a) For the purpose of confirming compliance with the Field-limited licenses
granted in Article 3 and the confidentiality obligations under Article 7,
ZIOPHARM acknowledges that Intrexon’s authorized representative(s), during
regular business hours may (i)

 

23



--------------------------------------------------------------------------------

examine and inspect ZIOPHARM’s facilities and (ii) inspect all data and work
products relating to this Agreement. Any examination or inspection hereunder
shall require five (5) business days written notice from Intrexon to ZIOPHARM.
ZIOPHARM will make itself and the pertinent employees and/or agents available,
on a reasonable basis, to Intrexon for the aforementioned compliance review.

(b) In view of the Intrexon Confidential Information, Intrexon Know-How, and
Intrexon Materials transferred to ZIOPHARM hereunder, Intrexon from
time-to-time, but no more than quarterly, may request that ZIOPHARM confirm the
status of the Intrexon Materials at Company (i.e. how much used, how much
shipped, to whom and any unused amounts destroyed (by whom, when) as well as any
amounts returned to Intrexon or destroyed). Within ten (10) business days of
ZIOPHARM’s receipt of any such written request, ZIOPHARM shall provide the
written report to Intrexon.

7.6 Intrexon Commitment. Intrexon shall use reasonable efforts to obtain an
agreement with its other licensees and channel partners to enable ZIOPHARM to
disclose confidential information of such licensees and channel partners to
regulatory authorities in order to seek or obtain approval to conduct clinical
trials, or to gain regulatory approval of, ZIOPHARM Products, in a manner
consistent with the provisions of Section 7.2(b).

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties of ZIOPHARM. ZIOPHARM hereby represents and
warrants to Intrexon that, as of the Effective Date:

(a) Corporate Power. ZIOPHARM is duly organized and validly existing under the
laws of Delaware and has corporate full power and authority to enter into this
Agreement and to carry out the provisions hereof.

(b) Due Authorization. ZIOPHARM is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on ZIOPHARM’s behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon ZIOPHARM and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by ZIOPHARM does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. ZIOPHARM is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.

 

24



--------------------------------------------------------------------------------

8.2 Representations and Warranties of Intrexon. Intrexon hereby represents and
warrants to ZIOPHARM that, as of the Effective Date:

(a) Corporate Power. Intrexon is duly organized and validly existing under the
laws of Virginia and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof.

(b) Due Authorization. Intrexon is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Intrexon’s behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon Intrexon and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Intrexon does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Intrexon is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.

(d) Additional Intellectual Property Representations.

(i) Intrexon possesses sufficient rights to enable Intrexon to grant all rights
and licenses it purports to grant to ZIOPHARM with respect to the Intrexon
Patents under this Agreement;

(ii) The Intrexon Patents existing as of the Effective Date constitute all of
the Patents Controlled by Intrexon as of such date that are necessary for the
development, manufacture or Commercialization of ZIOPHARM Products;

(iii) Intrexon has not granted, and during the Term Intrexon will not grant, any
right or license, to any Third Party under the Intrexon IP that conflicts with
the rights or licenses granted or to be granted to ZIOPHARM hereunder;

(iv) There is no pending litigation, and Intrexon has not received any written
notice of any claims or litigation, seeking to invalidate or otherwise challenge
the Intrexon Patents or Intrexon’s rights therein;

(v) To Intrexon’s knowledge, except as otherwise disclosed to ZIOPHARM prior to
the Effective Date, the use of the Intrexon Materials in connection with the
Existing Cancer Programs as of the Effective Date and the conduct of the
Existing Cancer Programs as contemplated as of the Effective Date, does not
(A) infringe any claims of any Patents of any Third Party, or (b) misappropriate
any Information of any Third Party;

(vi) None of the Intrexon Patents is subject to any pending re-examination,
opposition, interference or litigation proceedings;

 

25



--------------------------------------------------------------------------------

(vii) All of the Intrexon Patents have been filed and prosecuted in accordance
with all applicable laws and have been maintained, with all applicable fees with
respect thereto (to the extent such fees have come due) having been paid;

(viii) Intrexon has entered into agreements with each of its current and former
officers, employees and consultants involved in research and development work,
including development of the Intrexon’s products and technology providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment by Intrexon (except where the failure to have entered
into such an agreement would not have a material adverse effect on the rights
granted to ZIOPHARM herein), and Intrexon is not aware that any of its employees
or consultants is in material violation thereof;

(ix) To Intrexon’s knowledge, there is no infringement, misappropriation or
violation by third parties of any Intrexon Channel Technology in the Field;

(x) There is no pending or, to Intrexon’s knowledge, threatened action, suit,
proceeding or claim by others against Intrexon that Intrexon infringes,
misappropriates or otherwise violates any intellectual property or other
proprietary rights of others in connection with the use of the Intrexon Channel
Technology, and Intrexon has not received any written notice of such claim;

(xi) To Intrexon’s knowledge, no employee of Intrexon is the subject of any
claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, non-disclosure agreement
or any restrictive covenant to or with a former employer (A) where the basis of
such violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;

(xii) None of the Intrexon Patents owned by Intrexon or its Affiliates, and, to
Intrexon’s knowledge, the Intrexon Patents licensed to Intrexon or its
Affiliates, have been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government agency, in whole or in part, and there is
no pending or, to Intrexon’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intrexon Patents;
and

(xiii) Except as otherwise disclosed in writing to ZIOPHARM, Intrexon: (A) is in
material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by Intrexon in the Field (“Applicable Laws”); (B)
has not received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence or notice from the United States Food
and Drug Administration (the “FDA”) or any other federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates,

 

26



--------------------------------------------------------------------------------

approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”), which would
not, individually or in the aggregate, result in a material adverse effect;
(C) possesses all material Authorizations necessary for the operation of its
business as described in the Field and such Authorizations are valid and in full
force and effect and Intrexon is not in material violation of any term of any
such Authorizations; and (D) since January 1, 2008, (1) has not received notice
of any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party alleging that any
product operation or activity is in material violation of any Applicable Laws or
Authorizations and has no knowledge that the FDA or any other federal, state,
local or foreign governmental or regulatory authority or third party is
considering any such claim, litigation, arbitration, action, suit investigation
or proceeding; (2) has not received notice that the FDA or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; (3) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and (4) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to
Intrexon’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action. Except to the extent disclosed in writing to
ZIOPHARM, since January 1, 2008, Intrexon has not received any notices or
correspondence from the FDA or any other federal, state, local or foreign
governmental or regulatory authority requiring the termination, suspension or
material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of Intrexon.

except, in each of (ix) through (xiii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to ZIOPHARM hereunder or Intrexon’s ability to perform its
obligations hereunder.

8.3 Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN THIS
ARTICLE 8 OR IN THE EQUITY AGREEMENTS, EACH PARTY HEREBY DISCLAIMS ANY AND ALL
OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

27



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Intrexon. Intrexon agrees to indemnify, hold harmless,
and defend ZIOPHARM and its Affiliates and their respective directors, officers,
employees, and agents (collectively, the “ZIOPHARM Indemnitees”) from and
against any and all liabilities, damages, costs, expenses, or losses (including
reasonable legal expenses and attorneys’ fees) (collectively, “Losses”)
resulting from any claims, suits, actions, demands, or other proceedings brought
by a Third Party (collectively, “Claims”) to the extent arising from (a) the
gross negligence or willful misconduct of Intrexon or any of its Affiliates, or
their respective employees or agents, (b) the use, handling, storage or
transport of Intrexon Materials by or on behalf of Intrexon or its Affiliates,
licensees (other than ZIOPHARM) or sublicensees; or (c) breach by Intrexon of
any representation, warranty or covenant in this Agreement. Notwithstanding the
foregoing, Intrexon shall not have any obligation to indemnify the ZIOPHARM
Indemnitees to the extent that a Claim arises from (i) the gross negligence or
willful misconduct of ZIOPHARM or any of its Affiliates, licensees, or
sublicensees, or their respective employees or agents; or (ii) a breach by
ZIOPHARM of a representation, warranty, or covenant of this Agreement.

9.2 Indemnification by ZIOPHARM. ZIOPHARM agrees to indemnify, hold harmless,
and defend Intrexon, its Affiliates and Third Security, and their respective
directors, officers, employees, and agents (and any Third Parties which have
licensed to Intrexon intellectual property rights within Intrexon IP on or prior
to the Effective Date, to the extent required by the relevant upstream license
agreement) (collectively, the “Intrexon Indemnitees”) from and against any
Losses resulting from Claims, to the extent arising from any of the following:
(a) the gross negligence or willful misconduct of ZIOPHARM or any of its
Affiliates or their respective employees or agents; (b) the use, handling,
storage, or transport of Intrexon Materials by or on behalf of ZIOPHARM or its
Affiliates, licensees, or sublicensees; (c) breach by ZIOPHARM or any
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other disposition of any ZIOPHARM Product by or on behalf
of ZIOPHARM or its Affiliates, licensees, or sublicensees. Notwithstanding the
foregoing, ZIOPHARM shall not have any obligation to indemnify the Intrexon
Indemnitees to the extent that a Claim arises from (i) the gross negligence or
willful misconduct of Intrexon or any of its Affiliates, or their respective
employees or agents; or (ii) a breach by Intrexon of a representation, warranty,
or covenant of this Agreement.

9.3 Product Liability Claims. Notwithstanding the provisions of Section 9.2, any
Losses arising out of any Third Party claim, suit, action, proceeding, liability
or obligation involving any actual or alleged death or bodily injury arising out
of or resulting from the development, manufacture or commercialization of any
ZIOPHARM Products for use or sale in the Field, to the extent that such Losses
exceed the amount (if any) covered by the applicable Party’s product liability
insurance (“Excess Product Liability Costs”), shall be paid by ZIOPHARM and
shared by the Parties as Allowable Expenses for purposes of calculating
Cumulative Product Profit, except to the extent such Losses arise out of any
Third-Party Claim based on the gross negligence or willful misconduct of a
Party, its Affiliates, its or its Affiliates’ Sublicensees, or any of the
respective officers, directors, employees and agents of each of the foregoing
entities, in the performance of obligations or exercise of rights under this
Agreement.

 

28



--------------------------------------------------------------------------------

9.4 Control of Defense. As a condition precedent to any indemnification
obligations hereunder, any entity entitled to indemnification under this Article
9 shall give written notice to the indemnifying Party of any Claims that may be
subject to indemnification, promptly after learning of such Claim. If such Claim
falls within the scope of the indemnification obligations of this Article 9,
then the indemnifying Party shall assume the defense of such Claim with counsel
reasonably satisfactory to the indemnified Party. The indemnified Party shall
cooperate with the indemnifying Party in such defense. The indemnified Party
may, at its option and expense, be represented by counsel of its choice in any
action or proceeding with respect to such Claim. The indemnifying Party shall
not be liable for any litigation costs or expenses incurred by the indemnified
Party without the indemnifying Party’s written consent, such consent not to be
unreasonably withheld. The indemnifying Party shall not settle any such Claim if
such settlement (a) does not fully and unconditionally release the indemnified
Party from all liability relating thereto or (b) adversely impacts the exercise
of the rights granted to the indemnified Party under this Agreement, unless the
indemnified Party otherwise agrees in writing.

9.5 Insurance. During the term of this Agreement, ZIOPHARM shall maintain in
effect and good standing a product liability insurance policy issued by a
reputable insurance company in amounts considered standard for the industry. At
Intrexon’s reasonable request, ZIOPHARM shall provide Intrexon with all details
regarding such policy, including without limitation copies of the applicable
liability insurance contracts. ZIOPHARM shall use reasonable efforts to include
Intrexon as an additional insured on any such policy.

ARTICLE 10

TERM; TERMINATION

10.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until terminated pursuant to Section 10.2 or 10.3.

10.2 Termination for Material Breach; Termination Under Section 4.5(b)

(a) Either Party shall have the right to terminate this Agreement upon written
notice to the other Party if the other Party commits any material breach of this
Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach.

(b) Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 4.5(b) upon written notice to ZIOPHARM, such
termination to become effective sixty (60) days following such written notice
unless ZIOPHARM remedies the circumstances giving rise to such termination
within such sixty (60) day period.

(c) Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 12.8 upon written notice to ZIOPHARM, such
termination to become effective immediately upon such written notice.

 

29



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, during the twenty-four (24) month period
commencing on the Effective Date, neither Party shall have the right to
terminate this Agreement under Section 10.2(a) based on the failure of the other
Party to use Diligent Efforts or to comply with any other diligence obligations
hereunder (including Section 4.5), nor shall Intrexon have the right to
terminate this Agreement under Section 4.5(b).

10.3 Termination by ZIOPHARM. ZIOPHARM shall have the right to voluntarily
terminate this Agreement in its entirety upon ninety (90) days written notice to
Intrexon at any time, provided that such notice may not be given during the
twenty four (24) month period commencing on the Effective Date.

10.4 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.2 or Section 10.3, the following shall apply:

(a) Retained Products. ZIOPHARM shall be permitted to continue the development
and commercialization of any ZIOPHARM Product that, at the time of termination,
satisfies at least one of the following criteria (a “Retained Product”):

(i) is being Commercialized by ZIOPHARM,

(ii) has received regulatory approval,

(iii) is a subject of an application for regulatory approval in the Field that
is pending before the applicable regulatory authority, or

(iv) is the subject of at least

(A) an ongoing Phase 2 clinical trial in the Field (in the case of a termination
by Intrexon due to a ZIOPHARM uncured breach pursuant to Section 10.2(a) or a
termination by ZIOPHARM pursuant to Section 10.3), or

(B) an ongoing Phase 1 clinical trial in the Field (in the case of a termination
by ZIOPHARM due to an Intrexon uncured breach pursuant to Section 10.2(a) or a
termination by Intrexon pursuant to Section 10.2(b) or 10.2(c)).

Such right to continue development and commercialization shall be subject to
ZIOPHARM’s full compliance with the payment provisions in Article 5 and all
other provisions of this Agreement that survive termination.

(b) Termination of Licenses. Except as necessary for ZIOPHARM to continue to
develop and commercialize the Retained Products as permitted by Section 10.4(a),
all rights and licenses granted by Intrexon to ZIOPHARM under this Agreement
shall terminate and shall revert to Intrexon without further action by either
Intrexon or ZIOPHARM. ZIOPHARM’s license with respect to Retained Products shall
be exclusive or non-exclusive, as the case may be, on the same terms as set
forth in Section 3.1.

(c) Reverted Products. All ZIOPHARM Products other than the Retained Products
shall be referred to herein as the “Reverted Products.” ZIOPHARM shall

 

30



--------------------------------------------------------------------------------

immediately cease, and shall cause its Affiliates and, if applicable,
(sub)licensees to immediately cease, all development and commercialization of
the Reverted Products, and ZIOPHARM shall not use or practice, nor shall it
cause or permit any of its Affiliates or, if applicable, (sub)licensees to use
or practice, directly or indirectly, any Intrexon IP with respect to the
Reverted Products. ZIOPHARM shall immediately discontinue making any
representation regarding its status as a licensee or channel partner of Intrexon
with respect to the Reverted Products.

(d) Intrexon Materials. ZIOPHARM shall promptly return, or at Intrexon’s
request, destroy, any Intrexon Materials in ZIOPHARM’s possession or control at
the time of termination, or other than any Intrexon Materials necessary for the
continued development and commercialization of the Retained Products.

(e) Licenses to Intrexon. ZIOPHARM is automatically deemed to grant to Intrexon
a worldwide, fully paid, royalty-free, exclusive (even as to ZIOPHARM and its
Affiliates), irrevocable, license (with full rights to sublicense) under the
ZIOPHARM Termination IP, to make, have made, import, use, offer for sale and
sell Reverted Products and to use the Intrexon Channel Technology, the Intrexon
Materials, and/or the Intrexon IP in the Field, subject to any exclusive rights
held by ZIOPHARM in Reverted Products pursuant to Section 10.4(c). ZIOPHARM
shall also take such actions and execute such other instruments and documents as
may be necessary to document such license to Intrexon.

(f) Regulatory Filings. ZIOPHARM shall promptly assign to Intrexon, and will
provide full copies of, all regulatory approvals and regulatory filings that
relate specifically and solely to Reverted Products. ZIOPHARM shall also take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights thereunder to Intrexon. To the
extent that there exist any regulatory approvals and regulatory filings that
relate both to Reverted Products and other products, ZIOPHARM shall provide
copies of the portions of such regulatory filings that relate to Reverted
Products and shall reasonably cooperate to assist Intrexon in obtaining the
benefits of such regulatory approvals with respect to the Reverted Products.

(g) Data Disclosure. ZIOPHARM shall provide to Intrexon copies of the relevant
portions of all material reports and data, including clinical and non-clinical
data and reports, obtained or generated by or on behalf of ZIOPHARM or its
Affiliates to the extent that they relate to Reverted Products, within sixty
(60) days of such termination unless otherwise agreed, and Intrexon shall have
the right to use any such Information in developing and commercializing Reverted
Products and to license any Third Parties to do so.

(h) Third-Party Licenses. At Intrexon’s request, ZIOPHARM shall promptly provide
to Intrexon copies of all Third-Party agreements under which ZIOPHARM or its
Affiliates obtained a license under Patents claiming inventions or know-how
specific to or used or incorporated into the development, manufacture and/or
commercialization of the Reverted Products. At Intrexon’s request, ZIOPHARM
shall promptly: (x) with respect to such Third Party licenses relating solely to
the applicable Reverted Products, immediately assign (or cause to be assigned),
such agreements to Intrexon, and (y) with respect to all other Third Party
licenses, at ZIOPHARM’s option either assign the agreement or grant (or cause to
be granted) to

 

31



--------------------------------------------------------------------------------

Intrexon a sublicense thereunder of a scope equivalent to that described in
Section 10.4(e), provided ZIOPHARM has the ability to assign such agreement to
Intrexon or grant a sublicense to Intrexon thereunder. In any case, thereafter
Intrexon shall be fully responsible for all obligations due for its actions
under the Third Party agreements. Notwithstanding the above, if Intrexon does
not wish to assume any financial or other obligations associated with a
particular assignment or sublicense, then Intrexon shall so notify ZIOPHARM and
ZIOPHARM shall not make such assignment or grant such sublicense (or cause it to
be made or granted).

(i) Remaining Materials. At the request of Intrexon, ZIOPHARM shall transfer to
Intrexon, all quantities of Reverted Product (including API or work-in-process)
in the possession of ZIOPHARM or its Affiliates. ZIOPHARM shall transfer to
Intrexon all such quantities of Reverted Products without charge, except that
Intrexon shall pay the reasonable costs of shipping.

(j) Third Party Vendors. At Intrexon’s request, ZIOPHARM shall promptly provide
to Intrexon copies of all agreements between ZIOPHARM or its Affiliates and
Third Party suppliers, vendors, or distributors that relate to the supply, sale,
or distribution of Reverted Products in the Territory. At Intrexon’s request,
ZIOPHARM shall promptly: (x) with respect to such Third Party agreements
relating solely to the applicable Reverted Products, immediately assign (or
cause to be assigned), such agreements to Intrexon, and (y) with respect to all
other such Third Party agreements, ZIOPHARM shall reasonably cooperate to assist
Intrexon in obtaining the benefits of such agreements. ZIOPHARM shall be liable
for any costs associated with assigning a Third Party agreement to Intrexon or
otherwise obtaining the benefits of such agreement for Intrexon, to the extent
such costs are directly related to ZIOPHARM’s breach. For the avoidance of
doubt, Intrexon shall have no obligation to assume any of ZIOPHARM’s obligations
under any Third Party agreement.

(k) Commercialization. Intrexon shall have the right to develop and
commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to ZIOPHARM, to take any such
actions in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.

(l) Confidential Information. Each Party shall promptly return, or at the other
Party’s request destroy, any Confidential Information of the other Party in such
Party’s possession or control at the time of termination; provided, however,
that each Party shall be permitted to retain (i) a single copy of each item of
Confidential Information of the other Party in its confidential legal files for
the sole purpose of monitoring and enforcing its compliance with Article 7, (ii)
Confidential Information of the other Party that is maintained as archive copies
on the recipient Party’s disaster recovery and/or information technology backup
systems, or (iii) Confidential Information of the other Party necessary to
exercise such Party’s rights in Retained Products (in the case of ZIOPHARM) or
Reverted Products (in the case of Intrexon). The recipient of Confidential
Information shall continue to be bound by the terms and conditions of this
Agreement with respect to any such Confidential Information retained in
accordance with this Section 10.4(l).

10.5 Surviving Obligations. Termination or expiration of this Agreement shall
not affect any rights of either Party arising out of any event or occurrence
prior to termination,

 

32



--------------------------------------------------------------------------------

including, without limitation, any obligation of ZIOPHARM to pay any amount
which became due and payable under the terms and conditions of this Agreement
prior to expiration or such termination. The following portions of this
Agreement shall survive termination or expiration of this Agreement: Sections
5.5, 5.7, 6.1, 6.2 (with subsection (c) surviving only to the extent relating to
Intrexon Patents that are relevant to Retained Products that, to Intrexon’s
knowledge, are being developed or commercialized at such time, if any), 10.4,
and 10.5; Articles 7, 9, 11, and 12; and any relevant definitions in Article 1.

ARTICLE 11

DISPUTE RESOLUTION

11.1 Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (other
than disputes arising from a Committee), including, without limitation, any
alleged failure to perform, or breach, of this Agreement, or any issue relating
to the interpretation or application of this Agreement, then upon the request of
either Party by written notice, the Parties agree to meet and discuss in good
faith a possible resolution thereof, which good faith efforts shall include at
least one in-person meeting between the Executive Officers of each Party. If the
matter is not resolved within thirty (30) days following the written request for
discussions, either Party may then invoke the provisions of Section 11.2. For
the avoidance of doubt, any disputes, controversies or differences arising from
a Committee pursuant to Article 2 shall be resolved solely in accordance with
Section 2.4.

11.2 Arbitration. Any dispute, controversy, difference or claim which may arise
between the Parties and not from a Committee, out of or in relation to or in
connection with this Agreement (including, without limitation, arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement) that is not resolved
pursuant to Section 11.1 shall, subject to Section 11.10, be settled by binding
“baseball arbitration” as follows. Either Party, following the end of the thirty
(30) day period referenced in Section 11.1, may refer such issue to arbitration
by submitting a written notice of such request to the other Party. Promptly
following receipt of such notice, the Parties shall meet and discuss in good
faith and seek to agree on an arbitrator to resolve the issue, which arbitrator
shall be neutral and independent of both Parties and all of their respective
Affiliates, shall have significant experience and expertise in licensing and
partnering agreements in the pharmaceutical and biotechnology industries, and
shall have some experience in mediating or arbitrating issues relating to such
agreements. If the Parties cannot agree on a single arbitrator within fifteen
(15) days of request by a Party for arbitration, then each Party shall select an
arbitrator meeting the foregoing criteria and the two (2) arbitrators so
selected shall select a third arbitrator meeting the foregoing criteria. Within
fifteen (15) days after an arbitrator(s) is selected (in the case of the
three-person panel, when the third arbitrator is selected), each Party will
deliver to both the arbitrator(s) and the other Party a detailed written
proposal setting forth its proposed terms for the resolution for the matter at
issue (the “Proposed Terms” of the Party) and a memorandum (the “Support
Memorandum”) in support thereof. The Parties will also provide the arbitrator(s)
a copy of this Agreement, as it may be amended at such time. Within fifteen (15)

 

33



--------------------------------------------------------------------------------

days after receipt of the other Party’s Proposed Terms and Support Memorandum,
each Party may submit to the arbitrator(s) (with a copy to the other Party) a
response to the other Party’s Support Memorandum. Neither Party may have any
other communications (either written or oral) with the arbitrator(s) other than
for the sole purpose of engaging the arbitrator or as expressly permitted in
this Section 11.2; provided that, the arbitrator(s) may convene a hearing if the
arbitrator(s) so chooses to ask questions of the Parties and hear oral argument
and discussion regarding each Party’s Proposed Terms. Within sixty (60) days
after the arbitrator’s appointment, the arbitrator(s) will select one of the two
Proposed Terms (without modification) provided by the Parties that he or she
believes is most consistent with the intention underlying and agreed principles
set forth in this Agreement. The decision of the arbitrator(s) shall be final,
binding, and unappealable. For clarity, the arbitrator(s) must select as the
only method to resolve the matter at issue one of the two sets of Proposed
Terms, and may not combine elements of both Proposed Terms or award any other
relief or take any other action.

11.3 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

11.4 Award. Any award to be paid by one Party to the other Party as determined
by the arbitrator(s) as set forth above under Section 11.2 shall be promptly
paid in United States dollars free of any tax, deduction or offset; and any
costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party. Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award. The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator(s). With respect to money damages, nothing contained herein shall
be construed to permit the arbitrator(s) or any court or any other forum to
award consequential, incidental, special, punitive or exemplary damages. By
entering into this agreement to arbitrate, the Parties expressly waive any claim
for consequential, incidental, special, punitive or exemplary damages. The only
damages recoverable under this Agreement are direct compensatory damages.

11.5 Costs. Each Party shall bear its own legal fees. The arbitrator(s) shall
assess his or her costs, fees and expenses against the Party losing the
arbitration.

11.6 Injunctive Relief. Nothing in this Article 11 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding. Specifically,
the Parties agree that a material breach by either Party of its obligations in
3.4 of this Agreement may cause irreparable harm to the other Party, for which
damages may not be an adequate remedy. Therefore, in addition to its rights and
remedies otherwise available at law, including, without limitation, the recovery
of damages for breach of this Agreement, upon an adequate

 

34



--------------------------------------------------------------------------------

showing of material breach of such Section 3.4, and without further proof of
irreparable harm other than this acknowledgement, such non-breaching Party shall
be entitled to seek (a) immediate equitable relief, specifically including, but
not limited to, both interim and permanent restraining orders and injunctions,
and (b) such other and further equitable relief as the court may deem proper
under the circumstances. For the avoidance of doubt, nothing in this
Section 11.6 shall otherwise limit a breaching Party’s opportunity to cure a
material breach as permitted in accordance with Section 10.2.

11.7 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrator(s) shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the arbitrator(s) to make) any public announcement with respect to
the proceedings or decision of the arbitrator(s) without prior written consent
of the other Party. The existence of any dispute submitted to arbitration, and
the award, shall be kept in confidence by the Parties and the arbitrator(s),
except as required in connection with the enforcement of such award or as
otherwise required by applicable law.

11.8 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

11.9 Jurisdiction. For the purposes of this Article 11, the Parties acknowledge
their diversity and agree to accept the jurisdiction of any United States
District Court located in New York for the purposes of enforcing or appealing
any awards entered pursuant to this Article 11 and for enforcing the agreements
reflected in this Article 11 and agree not to commence any action, suit or
proceeding related thereto except in such courts.

11.10 Patent Disputes. Notwithstanding any other provisions of this Article 11,
and subject to the provisions of Section 6.2, any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Intrexon
Patents shall be submitted to a court of competent jurisdiction in the country
in which such Patent was filed or granted.

ARTICLE 12

GENERAL PROVISIONS

12.1 Use of Name. No right, express or implied, is granted by this Agreement to
either Party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of this Agreement.

12.2 LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR BREACHES OF
THE OBLIGATIONS SET FORTH IN ARTICLE 7.

 

35



--------------------------------------------------------------------------------

12.3 Independent Parties. The Parties are not employees or legal representatives
of the other Party for any purpose. Neither Party shall have the authority to
enter into any contracts in the name of or on behalf of the other Party. This
Agreement shall not constitute, create, or in any way be interpreted as a joint
venture, partnership, or business organization of any kind.

12.4 Notice. All notices, including notices of address change, required or
permitted to be given under this Agreement shall be in writing and deemed to
have been given when delivered if personally delivered or sent by facsimile
(provided that the party providing such notice promptly confirms receipt of such
transmission with the other party by telephone), on the business day after
dispatch if sent by a nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by certified mail, postage
prepaid, return receipt requested. All such communications shall be sent to the
address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):

 

If to Intrexon:   

Intrexon Corporation

20358 Seneca Meadows Parkway

Germantown, MD 20876

Attention: Legal Department

Fax:

with a copy to:   

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304

Attention: Robert Jones

Fax:

If to ZIOPHARM:   

ZIOPHARM Oncology, Inc.

One First Avenue

Parris Building, 34

Navy Yard Plaza

Boston, MA 02129

Attention: Chief Executive Officer

Fax:

with a copy to:   

WilmerHale

60 State Street

Boston, MA 02109

Attention: Stuart Falber

Fax:

12.5 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

12.6 Waiver. Any waiver (express or implied) by either Party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.

 

36



--------------------------------------------------------------------------------

12.7 Entire Agreement; Amendment. This Agreement and the exhibits attached
hereto constitute the entire, final, complete and exclusive agreement between
the Parties and supersede all previous agreements or representations, written or
oral, with respect to the subject matter of this Agreement (including any prior
confidentiality agreement between the Parties). All information of Intrexon or
ZIOPHARM to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement. This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.

12.8 Nonassignability; Binding on Successors. Any attempted assignment of the
rights or delegation of the obligations under this Agreement shall be void
without the prior written consent of the nonassigning or nondelegating Party;
provided, however, that either Party may assign its rights or delegate its
obligations under this Agreement without such consent (a) to an Affiliate of
such Party or (b) to its successor in interest in connection with any merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of all or substantially all of its assets, provided that such assignee
agrees in writing to assume and be bound by the assignor’s obligations under
this Agreement. This Agreement shall be binding upon, and inure to the benefit
of, the successors, executors, heirs, representatives, administrators and
permitted assigns of the Parties hereto. Notwithstanding the foregoing, in the
event that either Party assigns this Agreement to its successor in interest by
way of merger, acquisition, or sale of all or substantially all of its assets
(whether this Agreement is actually assigned or is assumed by such successor in
interest or its affiliate by operation of law (e.g., in the context of a reverse
triangular merger)), (a) the intellectual property rights of such successor in
interest or any of its affiliates shall be automatically excluded from the
rights licensed to the other Party under this Agreement, and (b) such successor
in interest may elect by written notice to have the restrictions set forth in
Section 3.4 not apply to the activities of such successor in interest (but, for
purposes of clarity, such restriction shall in any event continue to apply to
the applicable Party and all other Affiliates of such Party not related to such
successor in interest). In the event that a successor in interest to ZIOPHARM
elects to have the restrictions set forth in Section 3.4 not apply to the
activities of such successor in interest, Intrexon shall have the termination
right set forth in Section 10.2(c).

12.9 Force Majeure. Neither Party shall be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to circumstances beyond its reasonable
control, including without limitation earthquakes, governmental regulation,
fire, flood, labor difficulties, civil disorder, acts of terrorism and acts of
God, provided that the Party experiencing the delay promptly notifies the other
Party of the delay.

12.10 No Other Licenses. Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, except to the extent expressly provided for under this Agreement.

12.11 Legal Compliance. The Parties shall review in good faith and cooperate in
taking such actions to ensure compliance of this Agreement with all applicable
laws.

 

37



--------------------------------------------------------------------------------

12.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute
together the same instrument.

[Remainder of page intentionally left blank.]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Exclusive Channel
Partner Agreement.

 

INTREXON CORPORATION    ZIOPHARM ONCOLOGY, INC. By: /s/ Glenn
Nedwin                                                                     By:
/s/ Jonathan Lewis                                                  Name: Glenn
Nedwin, Ph.D.                                                          Name:
Jonathan Lewis                                                  Title:
President, Human Therapeutics Division                            Title: Chief
Executive Officer                                     



--------------------------------------------------------------------------------

EXHIBIT A

Financial Terms for Calculating Allowable Expenses

As used herein, the term “operating unit” shall mean the smallest operating unit
in which an operating profit and loss statement is prepared for management
accounting purposes in the applicable Party’s normal accounting procedures,
consistently applied within and across its operating units. To the extent
certain cost or expense items below are incurred with respect to multiple
products and some of such products are not ZIOPHARM Products, then such cost or
expense items shall be allocated on a pro rata basis based upon net sales of
each respective product by the applicable operating unit during the most recent
quarter.

1. COST OF GOODS SOLD

“Cost of Goods Sold” means all Manufacturing Costs that are directly and
reasonably attributable to manufacturing of ZIOPHARM Product for commercial sale
in the countries where such ZIOPHARM Product has been launched.

1.1 “Manufacturing Costs” means, with respect to ZIOPHARM Products, the FTE
costs (under a reasonable accounting mechanism to be agreed upon by the Parties
and out-of-pocket costs of a Party or any of its Affiliates incurred in
manufacturing such ZIOPHARM Products, including costs and expenses incurred in
connection with (1) the development or validation of any manufacturing process,
formulations or delivery systems, or improvements to the foregoing;
(2) manufacturing scale-up; (3) in-process testing, stability testing and
release testing; (4) quality assurance/quality control development; (5) internal
and Third Party costs and expenses incurred in connection with qualification and
validation of Third Party contract manufacturers, including scale up, process
and equipment validation, and initial manufacturing licenses, approvals and
inspections; (6) packaging development and final packaging and labeling;
(7) shipping configurations and shipping studies; and (8) overseeing the conduct
of any of the foregoing. “Manufacturing Costs” shall further include:

(a) to the extent that any such ZIOPHARM Product is Manufactured by a Third
Party manufacturer, the out-of-pocket costs incurred by such Party or any of its
Affiliates to the Third Party for the manufacture and supply (including
packaging and labeling) thereof, and any reasonable out-of-pocket costs and
direct labor costs incurred by such Party or any of its Affiliates in managing
or overseeing the Third Party relationship determined in accordance with the
books and records of such Party or its Affiliates maintained in accordance with
US GAAP; and

(b) to the extent that any such ZIOPHARM Product is manufactured by such Party
or any of its Affiliates, direct material and direct labor costs attributable to
such ZIOPHARM Product, as well as reasonably allocable overhead expenses,
determined in accordance with the books and records of such Party or its
Affiliates maintained in accordance with US GAAP.

 

40



--------------------------------------------------------------------------------

2. MARKETING EXPENSES.

“Marketing Expenses” means the sum of Selling Expenses, Marketing Management
Expenses, Market and Consumer Research Expenses, Advertising Expenses, Trade
Promotion Expenses, and Consumer Promotion Expenses, each of which is specified
below, in each case to the extent directly and reasonably attributable to the
sale, promotion or marketing of the applicable ZIOPHARM Products in the
countries where such ZIOPHARM Product has been launched.

2.1 “Selling Expenses” shall mean all reasonable costs and expenses directly
associated with the efforts of field sales representatives with respect to
ZIOPHARM Products in the Territory. The costs of detailing sales calls shall be
allocated based on field force time at an accounting charge rate reasonably and
consistently applied within and across its operating units and which is no less
favorable to the ZIOPHARM Products than the internal charge rate used by
ZIOPHARM for its own internal cost accounting purposes for products other than
ZIOPHARM Products (excluding internal profit margins and markups).

2.2 “Marketing Management Expenses” means all reasonable product management and
sales promotion management compensation (including customary bonuses and
benefits but excluding stock-based compensation) and departmental expenses,
including product related public relations, relationships with opinion leaders
and professional societies, health care economics studies, contract pricing and
administration, market information systems, governmental affairs activities for
reimbursement, formulary acceptance and other activities directly related to the
ZIOPHARM Products in the Territory, management and administration of managed
care and national accounts and other activities associated with developing
overall sales and marketing strategies and planning for ZIOPHARM Products in the
Territory.

2.3 “Market and Consumer Research Expenses” means all reasonable compensation
(including customary bonuses and benefits but excluding stock-based
compensation) and departmental expenses for market and consumer research
personnel and payments to Third Parties related to and to the extent use for
conducting and monitoring professional and consumer appraisals of existing, new
or proposed ZIOPHARM Products in the Territory such as market share services
(e.g., IMS data), special research testing and focus groups.

2.4 “Advertising Expenses” shall mean all reasonable costs reasonably incurred
for the advertising and promotion of ZIOPHARM Products in the Territory.

2.5 “Trade Promotion Expenses” means the actual and reasonable allowances given
to retailers, brokers, distributors, hospital buying groups, etc. for
purchasing, promoting, and distribution of ZIOPHARM Products in the Territory.
This shall include purchasing, advertising, new distribution, and display
allowances as well as free goods, wholesale allowances and reasonable field
sales samples (at the out of pocket cost).

2.6 “Consumer Promotion Expenses” means all reasonable expenses associated with
programs to promote ZIOPHARM Products directly to the end user in the Territory.
This category shall include expenses associated with promoting products directly
to the professional community such as professional samples, professional
literature, promotional material costs, patient aids and detailing aids.



--------------------------------------------------------------------------------

3. DISTRIBUTION EXPENSES.

“Distribution Expenses” means the reasonable costs, excluding overhead, incurred
by ZIOPHARM that are directly and reasonably allocable to the distribution of a
ZIOPHARM Product with respect to a particular country where such ZIOPHARM
Product has been launched, excluding any costs included as a deduction in
calculating Net Sales.

4. ADDITIONAL COMMERCIALIZATION EXPENSES.

“Additional Commercialization Expenses” means the sum of Regulatory and Related
Costs, Third Party Blocking IP Costs, Patent and Trademark Costs, Product
Liability Costs, and Additional Approved Expenses, each of which is specified
below, in each case to the extent directly and reasonably attributable to the
commercialization of the applicable ZIOPHARM Products.

4.1 “Regulatory and Related Costs” means all reasonable costs and expenses
associated with the preparation and filing of marketing and pricing approval
applications, and the maintenance of marketing approvals, for ZIOPHARM Products,
including (i) fees paid to regulatory authorities directly related to NDAs and
Marketing Approvals in the Field, (ii) costs of any regulatory interactions with
respect to ZIOPHARM Products, (iii) costs incurred in securing reimbursement
approvals from public and private payers, and (iv) costs to establish and
maintain a global safety database.

4.2 “Third Party Blocking IP Costs” means royalties, license fees or other
payments, as applicable, reasonably allocable to the development, manufacture or
Commercialization of ZIOPHARM Products paid or payable to Third Parties to
license Blocking Third Party IP owned or controlled by such Third Parties.

4.3 “Patent and Trademark Costs” means all reasonable costs and expenses
incurred by ZIOPHARM or its Affiliates in connection with (i) the preparation,
filing, prosecution, maintenance and enforcement of ZIOPHARM Program Patents,
and (ii) establishing, maintaining and enforcing the Patents and trademarks for
ZIOPHARM Products in the Territory.

4.4 “Product Liability Costs” means the reasonable costs associated with (i) any
recall in the Territory, including the cost of any investigations or corrective
actions, (ii) any Excess Product Liability Costs, and (iii) product liability
insurance premiums for policies covering the development, manufacture or
Commercialization of ZIOPHARM Products (as described in Section 9.5).

4.5 “Additional Approved Expenses” means any additional costs and/or expenses
that are incurred in connection with the commercialization of ZIOPHARM Products
and that are approved in advance, in writing, by the Intrexon representatives on
the CC.

5. POST-LAUNCH PRODUCT R&D EXPENSES.

“Post-Launch Product R&D Expenses” means the reasonable costs, excluding
administrative expenses and costs that are included within Costs of Goods Sold,
of Phase 4



--------------------------------------------------------------------------------

clinical trials and ongoing product support (including manufacturing and quality
assurance technical support, and laboratory and clinical efforts directed toward
the further understanding of product safety and efficacy) and medical affairs
(including regulatory support necessary for product maintenance), in each case
that are (a) specifically attributable to a ZIOPHARM Product in the countries of
the Territory where such ZIOPHARM Product has been launched and (b) approved by
both Parties in writing.

6. NO DUPLICATION. No item of cost shall be duplicated in any of the categories
comprising Allowable Expenses or in the deductions permitted under Net Sales or
Sublicensing Revenue.



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

[See Following Pages]



--------------------------------------------------------------------------------

LOGO [g325809g0211142715373.jpg]    LOGO [g325809g0211142716575.jpg] ®

ZIOPHARM Oncology and Intrexon Announce Worldwide Partnership for

Synthetic Biology DNA-based Oncology Therapeutics

RJ Kirk, CEO and Chairman of Intrexon, to Join ZIOPHARM Board of Directors

NEW YORK, NY and GERMANTOWN, MD (January 6, 2011) – ZIOPHARM Oncology, Inc.
(Nasdaq: ZIOP), a small molecule late-stage oncology drug development company,
and Intrexon Corporation, a next generation synthetic biology company, announced
today a global exclusive channel partnership in oncology where ZIOPHARM will
develop and commercialize DNA-based therapeutics using Intrexon’s UltraVector®
Technology. Under the partnership, ZIOPHARM will utilize Intrexon’s advanced
transgene engineering platform for the controlled and precise cellular
production of anti-cancer effectors. ZIOPHARM will have rights to Intrexon’s
entire human in vivo effector platform within the field of oncology which
includes two lead clinical-stage product candidates, one which is in an advanced
phase I study and another which will be the subject of an Investigational New
Drug (“IND”) filing during the first half of 2011. Ziopharm and Intrexon will
host a conference call and audio webcast today, Thursday, January 6th at 5:00
p.m. ET to discuss the global exclusive channel partnership.

Intrexon employs its modular genetic engineering platform in the areas of
therapeutics, protein production, industrial, and agriculture products. The
exclusive channel partnership between Intrexon and ZIOPHARM has been established
specifically for the field of human oncologic therapeutics. Under the
partnership, Intrexon remains responsible for technology discovery efforts and
managing the patent estate as well as for certain aspects of manufacturing.
ZIOPHARM will be responsible for conducting preclinical and clinical development
of candidates, as well as for other aspects of manufacturing and the
commercialization of the candidates.

Intrexon’s core synthetic biology technology is designed to create Better DNA™
at industrial scale, enabling unprecedented control over the function and output
of living cells by providing external control over in vivo activation and
regulation of potent effectors. This platform, called UltraVector®, provides
speed, flexibility, consistency and precision to the design, production and
testing of rationally designed complex transgenes and their encoded genetic
circuits. These qualities allow an iterative and rational approach to transgene
design, which can be continually engineered until their performance is
optimized. Through this process, Intrexon is able to overcome the challenges
inherent in current therapeutic strategies, including recombinant protein
therapies and constitutive gene therapies, thereby enhancing capabilities,
improving safety and lowering cost for human therapeutics. The lead oncology
product candidate



--------------------------------------------------------------------------------

developed using Intrexon’s technologies is currently in Phase Ib clinical study
for metastatic melanoma. ZIOPHARM expects to submit an Investigational New Drug
(IND) application with U.S. Food and Drug Administration for a second oncology
product candidate in the first half of this year.

“Controllable, scalable synthetic biology, the tightly regulated delivery of
therapeutic proteins from within the body, is an aspirational and disruptive
technology which Intrexon has brought from scientific theory to medical
application,” said Jonathan Lewis, M.D., Ph.D., Chief Executive Officer and
Chief Medical Officer of ZIOPHARM. “As the sole channel partner for in vivo
therapeutic candidates for human oncology, ZIOPHARM plans to leverage this
technology for next-generation products targeting key pathways used by cancers
to grow and metastasize. Intrexon has developed a technology that is uniquely
flexible, scalable and controllable, adding significantly to our small molecule
drug development capabilities and our ability to translate science to the
patient using our world-class global team.”

“We are very pleased to collaborate with ZIOPHARM, which, under the leadership
of Jonathan Lewis, is building an industry leading oncology company with a
strategic vision regarding cancer medicine. ZIOPHARM’s oncology expertise,
development capabilities, as well as its excellent reputation within the
oncology community make ZIOPHARM an exceptional investment for Intrexon and
ideal partner to rapidly achieve the full therapeutic benefit and commercial
potential of Intrexon’s disruptive technologies,” stated RJ Kirk, Intrexon’s
Chairman and CEO. “This collaboration leverages the capabilities and strengths
of each partner and has the potential to create significant value for
shareholders.”

Under terms of the agreement:

 

  •   Intrexon will purchase 2,422,542 shares of ZIOPHARM ‘s common stock
(representing 5% of ZIOPHARM’s currently outstanding shares) in a private
placement for a total purchase price of $11,464,438, or $4.7324 per share, which
is the trailing 10-day volume-weighted average price per share of ZIOPHARM’s
common stock;

 

  •   ZIOPHARM will simultaneously issue to Intrexon for no additional
consideration an additional 3,631,391 shares of its common stock, representing
7.495% of ZIOPHARM’s currently outstanding shares; ZIOPHARM has agreed to issue
to Intrexon additional shares of its common stock for no additional
consideration, representing an additional 7.495% under certain conditions upon
dosing of the first patient in a ZIOPHARM-conducted U.S. Phase II clinical trial
of a product candidate created, produced or developed by ZIOPHARM using Intrexon
technology;

 

  •   Intrexon has agreed to purchase up to $50 million in conjunction with
securities offerings that may be conducted by ZIOPHARM in the future, subject to
certain conditions and limitations;

 

  •   Subject to certain expense allocations, ZIOPHARM will pay Intrexon 50% of
the cumulative net quarterly profits derived from the sale of products developed
from the channel partnership.

Pursuant to the agreement, Mr. Kirk has agreed to join the ZIOPHARM board of
directors. In addition to his responsibilities at Intrexon, Mr. Kirk has served,
since March



--------------------------------------------------------------------------------

1999, as Senior Managing Director and Chief Executive Officer of Third Security,
LLC, an investment management firm founded by Mr. Kirk. Additionally, Mr. Kirk
founded and became Chairman of the Board of New River Pharmaceuticals Inc. in
1996, and was President and Chief Executive Officer between October 2001 and
April 2007. New River was acquired by Shire plc in 2007. Mr. Kirk also currently
serves as a member of the Board of Directors of Halozyme Therapeutics, Inc.
(Nasdaq: HALO), and as Chairman of the Board for Clinical Data, Inc. (Nasdaq:
CLDA). Previously, Mr. Kirk served as a member of the Board of Directors of
Scios, Inc. (acquired by Johnson & Johnson) between February 2000 and May 2002.
Mr. Kirk served on the Board of Visitors of Radford University from July 2003 to
June 2009, was Rector of the Board from September 2006 to September 2008, and
has served on the Board of Directors of the Radford University Foundation, Inc.
since September 1998. He has served on the Board of Visitors of the University
of Virginia and Affiliated Schools since July 2009, on the Virginia Advisory
Council on Revenue Estimates since July 2006, on the Governor’s Economic
Development and Jobs Creation Commission since April 2010, and served as a
member of the Board of Directors of the Virginia University Research Partnership
from July 2007 to November 2010. Mr. Kirk received a B.A. in Business from
Radford University and a J.D. from the University of Virginia.

Regarding Mr. Kirk’s appointment, Dr. Lewis added: “RJ is a visionary and a
winner with a long record of success and value creation in the life sciences.
His addition to the ZIOPHARM Board of Directors will be invaluable, and we look
forward to his many contributions in this role.”

Griffin Securities, Inc. acted as an advisor to Intrexon on this transaction.

Conference Call and Webcast January 6, 2011 at 5pm ET

ZIOPHARM and Intrexon will host a conference call and live audio webcast on
January 6, 2011 at 5:00pm ET to discuss their global exclusive channel
partnership. The call can be accessed by dialing (877) 375-9144 (U.S. and
Canada) or (253) 237-1150 (international). The passcode for the conference call
is ‘ZIOPHARM.’ To access the live audio webcast, or the subsequent archived
recording, visit the “Investors—Events & Presentations” section of the ZIOPHARM
website at www.ziopharm.com. The webcast will be recorded and available for
replay on the company’s website for two (2) weeks.

About ZIOPHARM Oncology, Inc.:

ZIOPHARM Oncology is a biopharmaceutical company engaged in the development and
commercialization of a diverse portfolio of cancer drugs. The Company is
currently focused on three clinical programs.

Palifosfamide (ZymafosTM or ZIO-201) is a novel DNA cross-linker in class with
bendamustine, ifosfamide, and cyclophosphamide. ZIOPHARM is currently enrolling
patients in a randomized, double-blinded, placebo-controlled Phase III trial
with



--------------------------------------------------------------------------------

palifosfamide administered intravenously for the treatment of metastatic soft
tissue sarcoma in the front-line setting. The Company is also currently
conducting a Phase I intravenous study of palifosfamide in combination with
standard of care addressing small cell lung cancer and expects to initiate an
additional study with drug in the oral form treating solid tumors.

Darinaparsin (ZinaparTM or ZIO-101) is a novel mitochondrial-targeted agent
(organic arsenic) being developed intravenously for the treatment of peripheral
T-cell lymphoma with a pivotal study expected to begin in late 2011. An oral
form is in a Phase I trial in solid tumors.

Indibulin (ZybulinTM or ZIO-301) is a novel, oral tubulin binding agent that is
expected to have several potential benefits including oral dosing, application
in multi-drug resistant tumors, no neuropathy and minimal overall toxicity. It
is currently being studied in Phase I/II in metastatic breast cancer.

ZIOPHARM’s operations are located in Boston, MA with an executive office in New
York City. Further information about ZIOPHARM may be found at www.ziopharm.com.

ZIOP-G

About Intrexon Corporation:

Intrexon Corporation is a privately held synthetic biology company that employs
modular DNA control systems to enhance capabilities, improve safety and lower
cost in human therapeutics, protein production, industrial products and
agricultural biotechnology. The company’s advanced transgene engineering
platform enables Better DNA™ by combining breakthroughs in DNA control systems
with corresponding advancements in modular transgene design, assembly and
optimization. The company is currently using these advanced capabilities to
undertake foremost challenges across the spectrum for biological applications.
More information about the company is available at www.DNA.com.

Forward-Looking Safe Harbor Statement:

This press release contains forward-looking statements for ZIOPHARM Oncology,
Inc. that involve risks and uncertainties that could cause ZIOPHARM Oncology’s
actual results to differ materially from the anticipated results and
expectations expressed in these forward-looking statements. These statements are
based on current expectations, forecasts and assumptions that are subject to
risks and uncertainties, which could cause actual outcomes and results to differ
materially from these statements. Among other things, there can be no assurance
that any of ZIOPHARM Oncology’s development efforts relating to its product
candidates will be successful, or such product candidates will be successfully
commercialized. Other risks that affect forward-looking information contained in
this press release include the possibility of being unable to obtain regulatory
approval of ZIOPHARM Oncology’s product candidates, the risk that the results of
clinical trials may not support ZIOPHARM Oncology’s claims, the risk that



--------------------------------------------------------------------------------

pre-clinical or clinical trials will proceed on schedules that are consistent
with ZIOPHARM Oncology’s current expectations or at all, risks related to
ZIOPHARM Oncology’s ability to protect its intellectual property and its
reliance on third parties to develop its product candidates, risks related to
the sufficiency of existing capital reserves to fund continued operations for a
particular amount of time and uncertainties regarding ZIOPHARM Oncology’s
ability to obtain additional financing to support its operations thereafter, as
well as other risks regarding ZIOPHARM Oncology’s that are discussed under the
heading “Risk Factors” in ZIOPHARM Oncology’s filings with the United States
Securities and Exchange Commission. Forward-looking statements can be identified
by the use of words such as “may,” “will,” “intend,” “ should,” “could,” “can,”
“would,” “expect,” “believe,” “estimate,” “ predict,” “potential,” “plan,” “is
designed to,” “target” and similar expressions. ZIOPHARM Oncology assumes no
obligation to update these forward-looking statements, except as required by
law.

Contacts:

For ZIOPHARM:

Tyler Cook

ZIOPHARM Oncology, Inc.

617-259-1982

tcook@ziopharm.com

Media:

David Pitts

Argot Partners

212-600-1902

david@argotpartners.com

For Intrexon:

Robert Beech

Intrexon Corporation

Phone: 301.556.9812

rbeech@intrexon.com